Exhibit 10.3

EXECUTION VERSION

U.S. $1,250,000,000

SECOND AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

Dated as of October 9, 2014

Among

EASTMAN CHEMICAL COMPANY

as Company

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

CITIBANK, N.A.

as Administrative Agent

CITIGROUP GLOBAL MARKETS INC.

and

J.P. MORGAN SECURITIES LLC

as Joint Lead Arrangers

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

and

BANK OF AMERICA, N.A.

BARCLAYS BANK PLC

THE ROYAL BANK OF SCOTLAND PLC

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

SECTION 1.01.   Certain Defined Terms

     1   

SECTION 1.02.   Computation of Time Periods

     18   

SECTION 1.03.   Accounting Terms

     18   

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

     18   

SECTION 2.01.   The Revolving Credit Advances and Letters of Credit

     18   

SECTION 2.02.   Making the Revolving Credit Advances

     19   

SECTION 2.03.   [Reserved]

     20   

SECTION 2.04.   Issuance of and Drawings and Reimbursement Under Letters of
Credit

     20   

SECTION 2.05.   Fees

     22   

SECTION 2.06.   Optional Termination or Reduction of the Commitments

     23   

SECTION 2.07.   Repayment of Revolving Credit Advances

     23   

SECTION 2.08.   Interest on Revolving Credit Advances

     24   

SECTION 2.09.   Interest Rate Determination

     24   

SECTION 2.10.   Optional Conversion of Revolving Credit Advances

     26   

SECTION 2.11.   Prepayments of Revolving Credit Advances

     26   

SECTION 2.12.   Increased Costs

     27   

SECTION 2.13.   Illegality

     28   

SECTION 2.14.   Payments and Computations

     28   

SECTION 2.15.   Taxes

     29   

SECTION 2.16.   Sharing of Payments, Etc.

     31   

SECTION 2.17.   Evidence of Debt

     31   

SECTION 2.18.   Use of Proceeds

     32   



--------------------------------------------------------------------------------

SECTION 2.19.   Increase in the Aggregate Commitments

     32   

SECTION 2.20.   Extension of Termination Date

     34   

SECTION 2.21.   Defaulting Lenders

     36   

SECTION 2.22.   Mitigation Obligations; Replacement of Lenders

     38   

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

     39   

SECTION 3.01.   Conditions Precedent to Effectiveness of Amendment and
Restatement

     39   

SECTION 3.02.   Initial Advance to Each Designated Subsidiary

     40   

SECTION 3.03.   Conditions Precedent to Each Revolving Credit Borrowing,
Issuance, Increase Date and Commitment Extension

     41   

SECTION 3.04.   Determinations Under Section 3.01

     42   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     42   

SECTION 4.01.   Representations and Warranties of the Company

     42   

ARTICLE V COVENANTS OF THE COMPANY

     46   

SECTION 5.01.   Affirmative Covenants

     46   

SECTION 5.02.   Negative Covenants

     49   

SECTION 5.03.   Financial Covenants

     52   

ARTICLE VI EVENTS OF DEFAULTS

     53   

SECTION 6.01.   Events of Default

     53   

SECTION 6.02.   Actions in Respect of Letters of Credit Upon Default

     55   

ARTICLE VII GUARANTY

     55   

SECTION 7.01.   Guaranty

     55   

SECTION 7.02.   Guaranty Absolute

     55   

SECTION 7.03.   Waivers and Acknowledgments

     56   

SECTION 7.04.   Subrogation

     57   

SECTION 7.05.   Continuing Guaranty; Assignments

     58   



--------------------------------------------------------------------------------

ARTICLE VIII THE AGENT

     58   

SECTION 8.01.   Appointment and Authority

     58   

SECTION 8.02.   Rights as a Lender

     58   

SECTION 8.03.   Exculpatory Provisions

     58   

SECTION 8.04.   Reliance by Agent

     59   

SECTION 8.05.   Indemnification

     59   

SECTION 8.06.   Delegation of Duties

     60   

SECTION 8.07.   Resignation of Agent

     60   

SECTION 8.08.   Non-Reliance on Agent and Other Lenders

     61   

SECTION 8.09.   Other Agents

     61   

ARTICLE IX MISCELLANEOUS

     62   

SECTION 9.01.   Amendments, Etc.

     62   

SECTION 9.02.   Notices, Etc.

     62   

SECTION 9.03.   No Waiver; Remedies

     64   

SECTION 9.04.   Costs and Expenses

     64   

SECTION 9.05.   Right of Set-off

     65   

SECTION 9.06.   Binding Effect

     65   

SECTION 9.07.   Assignments and Participations

     65   

SECTION 9.08.   Confidentiality

     69   

SECTION 9.09.   Designated Subsidiaries

     70   

SECTION 9.10.   Governing Law

     71   

SECTION 9.11.   Execution in Counterparts

     71   

SECTION 9.12.   Judgment

     71   

SECTION 9.13.   Jurisdiction, Etc.

     72   

SECTION 9.14.   No Liability of the Issuing Banks

     72   



--------------------------------------------------------------------------------

SECTION 9.15.   Substitution of Currency

     73   

SECTION 9.16.   Power of Attorney

     73   

SECTION 9.17.   Patriot Act

     73   

SECTION 9.18.   No Fiduciary Duties

     73   

SECTION 9.19.   Waiver of Jury Trial

     73   

 

Schedules         Schedule I    -      Commitments Schedule 2.01(b)    -     
Existing Letters of Credit Schedule 4.01(d)    -      Disclosed Litigation
Schedule 4.01(i)    -      Tax Sharing Agreements Schedule 4.01(m)    -     
Environmental Matters Schedule 5.01(d)    -      Tax Filings with Any Person
Other than the Company and its Subsidiaries Schedule 5.02(a)    -      Leases
Exhibits         Exhibit A    -      Form of Revolving Credit Note Exhibit B   
-      Form of Notice of Revolving Credit Borrowing Exhibit C    -      Form of
Assignment and Assumption Exhibit D    -      Form of Opinion of Counsel for the
Borrower Exhibit E    -      Form of Compliance Certificate Exhibit F    -     
Form of Designation Agreement



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

Dated as of October 9, 2014

EASTMAN CHEMICAL COMPANY, a Delaware corporation (the “Company”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
and initial issuing banks (the “Initial Issuing Banks”) identified on Schedule I
hereto, CITIGROUP GLOBAL MARKETS INC. and J.P. MORGAN SECURITIES LLC, as joint
lead arrangers, JPMORGAN CHASE BANK, N.A., as syndication agent, BANK OF
AMERICA, N.A., BARCLAYS BANK PLC, THE ROYAL BANK OF SCOTLAND PLC and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as documentation agents, and CITIBANK, N.A.
(“Citibank”), as administrative agent (the “Agent”) for the Lenders (as
hereinafter defined), agree as follows:

PRELIMINARY STATEMENT. The Company, the lenders party thereto and Citibank, as
administrative agent, are parties to an Amended and Restated Five Year Credit
Agreement dated as of October 31, 2013 (as amended by Amendment No. 1 (as
defined below) and as otherwise amended, supplemented or modified prior to the
date hereof, the “Existing Credit Agreement”). Subject to the satisfaction of
the conditions set forth in Section 3.01 hereof, the parties hereto agree to
amend and restate the Existing Credit Agreement as herein set forth.

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acquisition” means, as to any Person, the purchase or other acquisition (in one
transaction or a series of transactions, including through a merger) of all of
the equity interests of another Person or all or substantially all of the
property, assets or business of another Person or of the assets constituting a
business unit, line of business or division of another Person.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means a Revolving Credit Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at 1615
Brett Road, Building #3, New Castle, Delaware 19720, Account No. 36852248,
Attention: Bank Loan Syndications, (b) in the case of Advances denominated in
any Committed Currency, the account of the Agent designated in writing from time
to time by the Agent to the Company and the



--------------------------------------------------------------------------------

Lenders for such purpose and (c) in any such case, such other account of the
Agent as is designated in writing from time to time by the Agent to the Company
and the Lenders for such purpose.

“Agreement” means this Second Amended and Restated Five-Year Credit Agreement
dated as of October 9, 2014.

“Amendment No. 1” means that certain Amendment to the Credit Agreement, dated as
of December 20, 2013, among Company, Citibank, N.A. as administrative agent and
the other lenders and agents party thereto.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating S&P/Moody’s

   Applicable Margin for
Base Rate Advances     Applicable Margin for
Eurocurrency Rate
Advances  

Level 1

A- or A3 or above

     0.000 %      1.000 % 

Level 2

BBB+ or Baa1

     0.125 %      1.125 % 

Level 3

BBB or Baa2

     0.250 %      1.250 % 

Level 4

BBB- or Baa3

     0.500 %      1.500 % 

Level 5

Lower than Level 4

     0.750 %      1.750 % 

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating S&P/Moody’s

   Applicable
Percentage  

Level 1

A- or A3 or above

     0.100 % 

Level 2

BBB+ or Baa1

     0.125 % 

Level 3

BBB or Baa2

     0.150 % 

Level 4

BBB- or Baa3

     0.250 % 

Level 5

Lower than Level 4

     0.300 % 

 

2



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Citigroup Global Markets Inc. and J.P. Morgan Securities LLC.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Agent, in substantially the form
of Exhibit C or any other form approved by the Agent.

“Assuming Lender” has the meaning specified in Section 2.19(d).

“Assumption Agreement” has the meaning specified in Section 2.19(d)(ii).

“Authorized Officer” means the Chief Executive Officer, Chief Financial Officer,
the General Counsel, the Secretary, the Chief Accounting Officer, the Treasurer
and such other persons designated by the Company in writing to the Agent by the
Treasurer of the Company and acceptable to the Agent.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time, and any successor statute or
statutes.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

(b)  1⁄2 of one percent per annum above the Federal Funds Rate;

(c) the rate calculated by the Intercontinental Exchange Benchmark
Administration Ltd (ICE) (or the successor thereto if the ICE Benchmark
Administration is no longer making such a rate available) appearing on the
Reuters LIBOR01 page (or on any successor or substitute page of such service) at
approximately 11:00 a.m. London time on such day or, if no such rate is
published on such day, the next preceding day on which a rate is published)
applicable to Dollars for a period of one month plus 1.00%; and

(d) 0%.

“Base Rate Advance” means a Revolving Credit Advance denominated in Dollars that
bears interest as provided in Section 2.08(a)(i).

 

3



--------------------------------------------------------------------------------

“Borrowers” means, collectively, the Company and the Subsidiaries of the Company
designated as the Designated Subsidiaries from time to time.

“Borrowing” means a Revolving Credit Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euros, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open).

“Capitalized Lease” means any lease of property, real, personal or mixed, the
obligations under which are capitalized on the consolidated balance sheet of the
Company and its Subsidiaries in accordance with GAAP.

“Capitalized Lease Obligations” means all obligations of the Company and its
Subsidiaries under or in respect of Capitalized Leases.

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance satisfactory to the
Agent and each Issuing Bank (and “Cash Collateralization” has a corresponding
meaning).

“Change in Control” means a change in control of the Company of a nature that
would be required to be reported (assuming such event has not been previously
reported) in response to Item 1(a) of the Current Report on Form 8-K, pursuant
to Section 13 or 15(d) of the Exchange Act; provided that, without limitation, a
Change in Control shall be deemed to have occurred at such time as (i) any
“person” within the meaning of Section 14(d) of the Exchange Act, other than the
Company, a Subsidiary of the Company, or any employee benefit plan(s) sponsored
by the Company or any Subsidiary of the Company, is or has become the
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, directly or
indirectly, of 30% or more of the combined voting power of the outstanding
securities of the Company ordinarily having the right to vote at the election of
directors, or (ii) individuals who constituted the Board of Directors of the
Company on the Effective Date (the “Incumbent Board”) have ceased for any reason
to constitute at least a majority thereof; provided further that any person
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director without objection to such nomination)
shall be, for purposes of this definition, considered as though such person were
a member of the Incumbent Board.

“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.

“Commitment Date” has the meaning specified in Section 2.19(b).

“Commitment Increase” has the meaning specified in Section 2.19(a).

 

4



--------------------------------------------------------------------------------

“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland and Euros.

“Communications” has the meaning specified in Section 9.02(d)(ii).

“Confidential Information” has the meaning specified in Section 9.08.

“Consenting Lender” has the meaning specified in Section 2.20(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated EBT” means, for any period, the total revenues of the Company and
its Subsidiaries for such period, after deducting therefrom the cost of goods
sold and all operating expenses for such period, including research and
development and sales, general and administrative costs and interest expense for
such period, all determined in accordance with GAAP on a consolidated basis,
excluding any non-cash mark-to-market adjustment (positive or negative) for
pension or other post-retirement gains or expenses for such period.

“Consolidated EBITDA” means, for any period, the Consolidated EBT of the Company
and its Subsidiaries for such period, plus (a) the following to the extent
deducted in calculating such Consolidated EBT, but without duplication:
(i) amounts deducted in arriving at such Consolidated EBT in respect of non-cash
nonrecurring charges, (ii) depreciation and amortization allowances, (iii)
Consolidated Interest Expense for such period, (iv) other expenses or losses,
including purchase accounting entries such as inventory adjustment to fair
value, reducing such Consolidated EBT which do not represent a cash item in such
period or any future period, and (v) fees and expenses incurred in connection
with any proposed or actual acquisitions, investments, asset sales or
divestitures in each case that are expensed, and minus (b) (i) amounts added in
arriving at such Consolidated EBT in respect of cash nonrecurring charges paid
during such period and (ii) other gains or additions, including purchase
accounting entries such as inventory adjustment to fair value, increasing such
Consolidated EBT which do not represent a cash item in such period or any future
period. For the purpose of calculating Consolidated EBITDA for any period, if
during such period the Company or any Subsidiary shall have made an Acquisition,
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such Acquisition occurred on the first day of such period.

“Consolidated Interest Expense” means, for any period, all interest charges
(including amortization of debt discount and expense and the imputed interest
component of Capitalized Lease Obligations properly chargeable to income during
such period) for the Company and its Subsidiaries, on a consolidated basis, all
determined in accordance with GAAP.

“Consolidated Net Tangible Assets” means, at any particular time, Consolidated
Tangible Assets at such time after deducting therefrom all current liabilities,
except for (i) notes and loans payable, (ii) current maturities of the principal
component of Capitalized Lease Obligations, all as set forth on the most recent
consolidated balance sheet of the Company and its Consolidated Subsidiaries and
computed in accordance with GAAP.

“Consolidated Tangible Assets” means, at any particular time, the aggregate
amount of all assets (less applicable reserves and other properly deductible
items) after deducting therefrom all goodwill, trade names, trademarks, patents,
unamortized debt discount and expenses (to the extent included in said aggregate
amount of assets) and other like intangibles, as set forth on the most recent
consolidated balance sheet of the Company and its Consolidated Subsidiaries and
computed in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.09 or 2.10.

“Debt” of any Person means (a) the sum of, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of business of such Person), (iii) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (iv) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (v) all Debt of others referred to in
clauses (i) through (iv) above secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Debt minus (b) the sum of, (i) cash and cash equivalents that
are escrowed for the purpose of repayment of Debt, all of the foregoing
determined in accordance with GAAP, and (ii) indebtedness, if any, arising in
connection with receivables securitization programs in an aggregate principal
amount not to exceed $300,000,000 at the time outstanding (for purposes of this
clause, the “principal amount” of a receivables securitization program shall
mean the Invested Amounts).

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means at any time, subject to Section 2.21(d), (i) any
Lender that has failed for three or more Business Days to comply with its
obligations under this Agreement to make an Advance, make a payment to an
Issuing Bank in respect of drawing under a Letter of Credit or make any other
payment due hereunder (each, a “funding obligation”), unless such Lender has
notified the Agent and the Company in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding has
not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Agent, the Company or an Issuing Bank in writing,
or has stated publicly, that it does not intend to comply with its funding
obligations hereunder, unless such writing or statement states that such
position is based on such Lender’s determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent, together
with the applicable default, if any, will be specifically identified in such
writing or public statement), (iii) any Lender that has defaulted on its funding
obligations under other loan agreements or credit agreements generally under
which it has commitments to extend credit or that has notified, or whose Parent
Company has notified, the Agent or the Company in writing, or has stated
publicly, that it does not intend to comply with its funding obligations under
loan agreements or credit agreements generally unless such Lender has notified
the Agent and the Company in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding has not
been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (iv) any
Lender that has, for three or more Business Days after written request of the
Agent or the Company, failed to confirm in writing to the Agent and the Company
that it will comply with its prospective funding obligations hereunder (provided
that such Lender will cease

 

6



--------------------------------------------------------------------------------

to be a Defaulting Lender pursuant to this clause (iv) upon the Agent’s and the
Company’s receipt of such written confirmation), or (v) any Lender with respect
to which a Lender Insolvency Event has occurred and is continuing with respect
to such Lender or its Parent Company; provided that a Lender Insolvency Event
shall not be deemed to occur with respect to a Lender or its Parent Company
solely as a result of the acquisition or maintenance of an ownership interest in
such Lender or Parent Company by a governmental authority or instrumentality
thereof where such action does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Agent that a Lender is a Defaulting Lender under any of
clauses (i) through (v) above will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.21(d)) upon notification of such determination by the Agent to the
Company, the Issuing Banks and the Lenders.

“Designated Subsidiary” means any direct or indirect wholly-owned Subsidiary of
the Company designated for borrowing privileges under this Agreement pursuant to
Section 9.09.

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit F hereto signed by such Designated Subsidiary
and the Company.

“Disclosed Litigation” has the meaning specified in Section 3.01(b).

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.

“Domestic Subsidiary” means any Subsidiary of the Company incorporated under the
laws of the United States of America, any state thereof or the District of
Columbia.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

“Environmental Affiliate” means, with respect to any Person, any other Person
whose liability for any Environmental Claim such Person has retained, assumed or
otherwise become liable for (contingently or otherwise), either contractually or
by operation of law.

“Environmental Approvals” means any permit, license, approval, ruling, variance,
exemption or other authorization required under applicable Environmental Laws.

“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar written communication by any other Person alleging potential
liability for investigatory costs, cleanup costs, governmental response costs,
natural resources damages, property damages, personal injuries, fines or
penalties arising out of, based on or resulting from (a) the presence, or

 

7



--------------------------------------------------------------------------------

release into the environment, of any Material of Environmental Concern at any
location, whether or not owned by such Person or (b) circumstances forming the
basis of any violation, or alleged violation of any Environmental Law.

“Environmental Laws” means all federal, state, local and foreign laws and
regulations relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water, ground
water, land surface or subsurface strata), including without limitation, laws
and regulations relating to emissions, discharges, releases or threatened
releases of hazardous or toxic materials, or otherwise relating to the
manufacture, processing, distribution, use treatment, storage, disposal,
transport or handling of hazardous or toxic materials.

“Equivalent” in Dollars of any Committed Currency on any date, means the quoted
spot rate at which the Agent’s principal office in London offers to exchange
Dollars for such Committed Currency in London prior to 11:00 A.M. (London time)
on such date and (ii) in any Committed Currency of Dollars on any date, means
the quoted spot rate at which the Agent’s principal office in London offers to
exchange such Committed Currency for Dollars in London prior to 11:00 A.M.
(London time) on such date.

“ERISA” means the Employment Retirement Income Security Act of 1974, as amended
from time to time. Section references to ERISA are to ERISA, as in effect at the
date of this Agreement and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Controlled Group” means a group consisting of any ERISA Person and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control with such Person that,
together with such Person, are treated as a single employer under regulations of
the PBGC.

“ERISA Person” has the meaning set forth in Section 3(9) of ERISA for the term
“person.”

“ERISA Plan” means (a) any Plan that (i) is not a Multiemployer Plan and
(ii) has Unfunded Benefit Liabilities in excess of $1,000,000 and (b) any Plan
that is a Multiemployer Plan.

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to the rate per annum obtained by dividing (a) the rate per
annum determined by reference to the rate

 

8



--------------------------------------------------------------------------------

calculated by the Intercontinental Exchange Benchmark Administration Ltd (ICE)
(or the successor thereto if the ICE Benchmark Administration is no longer
making such a rate available) appearing on the Reuters LIBOR01 page (or on any
successor or substitute page of such service) as the London interbank offered
rate for deposits in Dollars or the applicable Committed Currency at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period by (b) a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for such
Interest Period; provided that, if the Eurocurrency Rate would be less than 0%
based on the foregoing calculation, such rate shall be deemed to be 0% for
purposes of this Agreement.

“Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or a Committed Currency that bears interest as provided in
Section 2.08(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Credit Agreement” has the meaning specified in the preliminary
statement to this Agreement.

“Extension Date” has the meaning specified in Section 2.20(a).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

 

9



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender and with
respect to any Issuing Bank, such Defaulting Lender’s Ratable Share of the L/C
Obligations with respect to Letters of Credit issued by such Issuing Bank, other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.

“GAAP” means generally accepted accounting principles specifically as applied in
the preparation of the financial statements referred to in Section 4.01(e).

“Increase Date” has the meaning specified in Section 2.19(a).

“Increasing Lender” has the meaning specified in Section 2.19(b).

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
(including principal, interest, fees and charges) of such Person for borrowed
money or for the deferred purchase price (or a portion thereof) of property or
services (other than trade payables incurred in the ordinary course of business
of such Person), (b) all indebtedness of such Person evidenced by a note, bond,
debenture or similar instrument, (c) the principal component of all Capitalized
Lease Obligations of such Person and all obligations of such Person under any
other lease to the extent that the then present value of the minimum rental
commitment thereunder should, in accordance with GAAP, be capitalized on a
balance sheet of the lessee, (d) the face amount of all letters of credit issued
for the account of such Person and, without duplication, all unreimbursed
amounts drawn thereunder, (e) all indebtedness of any other Person secured by
any Lien on any property owned by such Person, whether or not such indebtedness
has been assumed, (f) payment obligations under any interest rate protection
agreements (including without limitation, any interest rate swaps, caps, floors,
collars and similar agreements) and currency swaps and similar agreements,
(g) payment obligations under any facility for the sale or financing of
receivables and (h) any indebtedness of any other Person of the character
referred to in clauses (a) through (g) with respect to which such Person has
become liable by way of any guarantee, similar contingent obligation or other
arrangement which has the effect of assuring payment.

“Information Memorandum” means the information memorandum dated September 17,
2014 used by the Agent in connection with the syndication of the Commitments.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Revolving Credit Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurocurrency Rate Advance and ending on the last day of the period
selected by the Borrower requesting such Borrowing pursuant to the provisions
below and, thereafter, with respect to Eurocurrency Rate Advances, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by such
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be one, two, three or six months, and subject to clause (iii) of
this definition, twelve months, as such Borrower may, upon notice received by
the Agent not later than 11:00 A.M. (New York City time) on the third Business
Day prior to the first day of such Interest Period, select; provided, however,
that:

(i) such Borrower may not select any Interest Period that ends after the
Termination Date;

 

10



--------------------------------------------------------------------------------

(ii) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Revolving Credit Borrowing shall be of the same
duration;

(iii) in the case of any such Revolving Credit Borrowing, such Borrower shall
not be entitled to select an Interest Period having duration of twelve months
unless, by 2:00 P.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period, each Lender notifies the Agent that such
Lender will be providing funding for such Revolving Credit Borrowing with such
Interest Period (the failure of any Lender to so respond by such time being
deemed for all purposes of this Agreement as an objection by such Lender to the
requested duration of such Interest Period); provided that, if any or all of the
Lenders object to the requested duration of such Interest Period, the duration
of the Interest Period for such Revolving Credit Borrowing shall be one, two,
three or six months, as specified by such Borrower in the applicable Notice of
Revolving Credit Borrowing as the desired alternative to an Interest Period of
twelve months;

(iv) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(v) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Invested Amounts” means the amounts invested by investors that are not
Affiliates of the Company in connection with any receivables securitization
program and paid to the Company or its Subsidiaries, as reduced by the aggregate
amounts received by such investors from the payment of receivables and applied
to reduce such invested amounts.

“Issuing Bank” means an Initial Issuing Bank, any Eligible Assignee to which a
portion of the Letter of Credit Commitment hereunder has been assigned pursuant
to Section 9.07 or any other Lender that agrees to become an Issuing Bank, so
long as such Eligible Assignee or other Lender expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank and notifies the
Agent of its Letter of Credit Commitment and Applicable Lending Office (which
information shall be recorded by the Agent in the Register), for so long as such
Initial Issuing Bank, Eligible Assignee or other Lender, as the case may be,
shall have a Letter of Credit Commitment.

 

11



--------------------------------------------------------------------------------

“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent for the benefit of the Issuing Banks,
over which the Agent shall have sole dominion and control, upon terms as may be
satisfactory to the Agent.

“L/C Obligations” means, as of any date, the aggregate Available Amount of
outstanding Letters of Credit and Revolving Credit Advances made by an Issuing
Bank in accordance with Section 2.04 that have not been funded by the Lenders
and, in the case of any Letters of Credit denominated in Committed Currencies,
shall be the Equivalent in Dollars of such amount, determined as of the third
Business Day prior to such date.

“L/C Related Documents” has the meaning specified in Section 2.07(b)(i).

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lenders” means the Initial Lenders, each Issuing Bank, each Assuming Lender
that shall become a party hereto pursuant to Section 2.19 or 2.20 and each
Person that shall become a party hereto pursuant to Section 9.07.

“Letter of Credit” has the meaning specified in Section 2.01(b).

“Letter of Credit Agreement” has the meaning specified in Section 2.04(a).

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit to any Borrower in
(a) the Dollar amount set forth opposite the Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment”, (b) if such Issuing Bank
has become an Issuing Bank hereunder pursuant to an Assumption Agreement, the
Dollar amount set forth in such Assumption Agreement, or (c) if such Issuing
Bank has entered into one or more Assignment and Assumptions, the Dollar amount
set forth for such Issuing Bank in the Register maintained by the Agent pursuant
to Section 9.07(c) as such Issuing Bank’s “Letter of Credit Commitment”, in each
case as such amount may be reduced prior to such time pursuant to Section 2.06.

“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $250,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.06.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preferential payment
arrangement, priority or other security agreement of any kind or nature
whatsoever, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same effect as
any of the foregoing and the filing of any financing statement of similar
instrument under the Uniform Commercial Code or comparable law of any
jurisdiction, domestic or foreign.

 

12



--------------------------------------------------------------------------------

“Margin Stock” has the meaning provided such term in Regulation U.

“Material Adverse Effect” means a material adverse effect upon (a) the business,
condition (financial or otherwise) or operations of the Company and its
Subsidiaries taken as a whole or (b) the ability of the Company to perform, or
of the Agent or any of the Lenders to enforce, any of the Obligations.

“Material Subsidiary” means each Subsidiary of the Company which meets any of
the following conditions: (a) the Company and its other Subsidiaries,
investments in and advances to such Subsidiary exceed 10% of the total assets of
the Company and its Subsidiaries consolidated as of the end of the most recently
completed fiscal year, (b) the Company’s and its other Subsidiaries’
proportionate share of the total assets (after intercompany eliminations) of
such Subsidiary exceeds 10% of the total assets of the Company and its
Subsidiaries consolidated as of the end of the most recently completed fiscal
year, or (c) the Company’s and its other Subsidiaries’ equity in the income from
the continuing operations before income taxes, extraordinary items and
cumulative effect of a change in accounting principles (excluding non-recurring
items and special charges) of such Subsidiary exceeds 10% of such income of the
Company and its Subsidiaries consolidated for the most recently completed fiscal
year.

“Materials of Environmental Concern” means all chemicals, pollutants,
contaminants, wastes and otherwise hazardous or toxic substances, petroleum and
petroleum products regulated by applicable Environmental Laws.

“Multiemployer Plan” means a Plan which is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

“Moody’s” means Moody’s Investors Service Inc.

“Non-Consenting Lender” has the meaning specified in Section 2.20(b).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.

“Note” means a Revolving Credit Note.

“Notice of Issuance” has the meaning specified in Section 2.04(a).

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

“Obligations” means all amounts owing to the Agent or any Lender (whether a
contingent obligation or otherwise) pursuant to the terms of this Agreement or
any Note.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares of such Lender.

“Participant” has the meaning assigned to such term in clause (d) of
Section 9.07.

 

13



--------------------------------------------------------------------------------

“Participant Register” has the meaning assigned to such term in clause (d) of
Section 9.07.

“Payment Office” means, for any Committed Currency, such office of Citibank as
shall be from time to time selected by the Agent and notified by the Agent to
the Company and the Lenders.

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA,
or any successor thereto.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means any employee benefit plan, covered by Title IV of ERISA, the
funding requirements of which: (a) were the responsibility of the Company or a
member of its ERISA Controlled Group at any time within the five years
immediately preceding the date hereof, (b) are currently the responsibility of
the Company or a member of its ERISA Controlled Group, or (c) hereafter become
the responsibility of the Company or a member of its ERISA Controlled Group,
including any such plans as may have been, or may hereafter be, terminated for
whatever reason.

“Potential Defaulting Lender” means, at any time, a Lender (i) as to which an
event of the kind referred to in the definition of “Lender Insolvency Event” has
occurred and is continuing in respect of any Subsidiary of such Lender, (ii) as
to which the Agent or any Issuing Bank has in good faith determined and notified
the Company and (in the case of an Issuing Bank) the Agent that such Lender or
its Parent Company or a Subsidiary thereof has notified the Agent, or has stated
publicly, that it will not comply with its funding obligations under any other
loan agreement or credit agreement or other similar/other financing agreement
unless such Lender has notified the Agent and the Company in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding has not been satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing) or (iii) that has, or whose Parent Company has, a non-investment
grade rating from Moody’s or S&P or another nationally recognized rating agency.
Any determination that is made that a Lender is a Potential Defaulting Lender
under any of clauses (i) through (iii) above will be made by the Agent or, in
the case of clause (ii), an Issuing Bank, in its sole discretion acting in good
faith. The Agent will promptly send to all parties hereto a copy of any notice
to the Company provided for in this definition.

“Principal Property” means any manufacturing plant or manufacturing facility (in
each case taken as a whole) which is (a) owned by the Company or any Principal
Subsidiary, (b) located within the continental United States, and (c) in the
opinion of the Board of Directors of the Company, material to the total business
conducted by the Company and the Principal Subsidiaries taken as a whole.

“Principal Subsidiary” means any Subsidiary of the Company (a) substantially all
the property of which is located within the continental United States and
(b) which owns any Principal Property; provided that the term “Principal
Subsidiary” shall not include any such Subsidiary which is principally engaged
in leasing or in financing receivables, or which is principally engaged in
financing the Company’s operations outside the continental United States of
America.

 

14



--------------------------------------------------------------------------------

“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Company.
For purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
shall be determined by reference to the available rating; (b) if neither S&P nor
Moody’s shall have in effect a Public Debt Rating, the Applicable Margin and the
Applicable Percentage will be set in accordance with Level 5 under the
definition of “Applicable Margin” or “Applicable Percentage”, as the case may
be; (c) if the ratings established by S&P and Moody’s shall fall within
different levels, the Applicable Margin and the Applicable Percentage shall be
based upon the higher rating; (d) if any rating established by S&P or Moody’s
shall be changed, such change shall be effective as of the date on which such
change is first announced publicly by the rating agency making such change; and
(e) if S&P or Moody’s shall change the basis on which ratings are established,
each reference to the Public Debt Rating announced by S&P or Moody’s, as the
case may be, shall refer to the then equivalent rating by S&P or Moody’s, as the
case may be.

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender’s Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated pursuant to Section 2.06 or 6.01,
such Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the aggregate amount of all
Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.06 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Register” has the meaning specified in Section 9.07(c).

“Reportable Event” has the meaning set forth in Section 4043(b) of ERISA (other
than a Reportable Events as to which the provision of 30 days’ notice to the
PBGC is waived under applicable regulations), or is the occurrence of any of the
events described in Section 4062(e) or 4063(a) of ERISA.

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount (based on the Equivalent
in Dollars at such time) of the Revolving Credit Advances owing to Lenders, or,
if no such principal amount is then outstanding, Lenders having at least a
majority in interest of the Revolving Credit Commitments; provided that if any
Lender shall be a Defaulting Lender at such time, there shall be excluded from
the determination of Required Lenders at such time the Revolving Credit
Commitments of such Lender at such time.

“Responsible Officer” means the Chief Financial Officer, the Chief Accounting
Officer, the Treasurer or any Assistant Treasurer of the Company.

“Restricted Subsidiary” means, for purposes of Section 5.02(d) hereof, a
wholly-owned Subsidiary of the Company substantially all of the assets of which
are located in the United States (excluding territories or possessions) and
which owns a Principal Property; provided however, that the term Restricted
Subsidiary shall not include any Subsidiary that is principally engaged in

 

15



--------------------------------------------------------------------------------

(a) the business of financing; (b) the business of owning, buying, selling,
leasing, dealing in or developing real property; or (c) the business of
exporting goods or merchandise from or importing goods or merchandise into the
United States.

“Revolving Credit Advance” means an advance by a Lender to any Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurocurrency Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.

“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $5,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £5,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €5,000,000.

“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000 in respect of Revolving Credit
Advances denominated in Sterling, £1,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €1,000,000.

“Revolving Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount set forth in such
Assumption Agreement or (c) if such Lender has entered into any Assignment and
Assumption, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 9.07(c), as such amount may be
reduced pursuant to Section 2.06 or increased pursuant to Section 2.19.

“Revolving Credit Note” means a promissory note of any Borrower payable to the
order of any Lender, delivered pursuant to a request made under Section 2.17 in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender to such Borrower.

“S&P” means Standard & Poor’s Financial Services LLC.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctioned Country” means, at any time, a country or territory which is or
whose government is the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person.

 

16



--------------------------------------------------------------------------------

“SPC” has the meaning specified in Section 9.07(f) hereto.

“Subsidiary” means, with respect to any Person, any corporation or other entity
in which such Person has ownership or control sufficient under GAAP to require
such corporation or entity to be consolidated with such Person for financial
reporting purposes.

“Termination Date” means the earlier of (a) October 9, 2019, subject to the
extension thereof pursuant to Section 2.20 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.06 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.20 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

“Termination Event” means (a) a Reportable Event, or (b) the initiation of any
action by the Company, any member of the Company’s ERISA Controlled Group or any
ERISA Plan fiduciary to terminate an ERISA Plan or the treatment of an amendment
to an ERISA Plan as a termination under ERISA, or (c) the institution of
proceedings by the PBGC under Section 4042 of ERISA to terminate an ERISA Plan
or to appoint a trustee to administer any ERISA plan, except, in any such case,
where the result thereof could not reasonably be expected to have a Material
Adverse Effect.

“Type” means, as to any Revolving Credit Advance, its nature as a Base Rate
Advance or a Eurocurrency Rate Advance.

“Unfunded Benefit Liabilities” means with respect to any Plan at any time, the
amount (if any) by which (a) the present value of all benefit liabilities under
such Plan as defined in Section 4001(a)(16), of ERISA, exceeds (b) the fair
market value of all Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plan (on the basis of the interest
rate and other assumptions used to determine the current liabilities of the Plan
as required under Code Section 430.

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit to any Borrower
in an amount equal to the excess of (a) the amount of its Letter of Credit
Commitment over (b) the aggregate Available Amount of all Letters of Credit
issued by such Issuing Bank.

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Revolving Credit Advances made by such Lender
(in its capacity as a Lender) and outstanding at such time, plus (ii) such
Lender’s Ratable Share of (A) the aggregate Available Amount of all the Letters
of Credit outstanding at such time and (B) the aggregate principal amount of all
Revolving Credit Advances made by each Issuing Bank pursuant to Section 2.04(c)
that have not been ratably funded by such Lender and outstanding at such time.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

17



--------------------------------------------------------------------------------

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein and (ii) in a manner such that any
obligations relating to a lease that was accounted for by a Person as an
operating lease as of the Effective Date and any similar lease entered into
after the Effective Date by such Person shall be accounted for as obligations
relating to an operating lease and not as Capitalized Lease Obligations.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

SECTION 2.01. The Revolving Credit Advances and Letters of Credit. (a) The
Revolving Credit Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Revolving Credit Advances to any
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an amount (based in respect of any
Revolving Credit Advances to be denominated in a Committed Currency by reference
to the Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Revolving Credit Borrowing) not to exceed such Lender’s
Unused Commitment. Each Revolving Credit Borrowing shall be in an amount not
less than the Revolving Credit Borrowing Minimum or the Revolving Credit
Borrowing Multiple in excess thereof and shall consist of Revolving Credit
Advances of the same Type and in the same currency made on the same day by the
Lenders ratably according to their respective Revolving Credit Commitments.
Within the limits of each Lender’s Revolving Credit Commitment, any Borrower may
borrow under this Section 2.01(a), prepay pursuant to Section 2.11 and reborrow
under this Section 2.01(a).

(b) Letters of Credit. Each Issuing Bank agrees, on the terms and conditions set
forth in any Letter of Credit Agreement and hereinafter set forth, in reliance
upon the agreements of the other Lenders set forth in this Agreement, to issue
stand-by letters of credit (each, a “Letter of Credit”) denominated in Dollars
or any Committed Currency for the account of any Borrower from time to time on
any Business Day during the period from the Effective Date until 30 days before
the Termination Date in an aggregate Available Amount (based in respect of any
Letter of Credit to be denominated in a Committed Currency by reference to the
Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Issuance) (i) for all Letters of Credit issued by each
Issuing Bank not to exceed at any time the lesser of (x) the Letter of Credit
Facility at such time and (y) such Issuing Bank’s Letter of Credit Commitment at
such time and (ii) for each such Letter of Credit not to exceed an amount equal
to the Unused Commitments of the Lenders at such time. No Issuing Bank shall be
obligated to issue any Letter of Credit hereunder if such issuance would
conflict with, or cause such Issuing Bank to exceed any limits imposed by, any
applicable law. No Letter of Credit shall have an expiration date (including all
rights of the applicable Borrower or the beneficiary to require renewal) later
than 10 Business Days before the earliest Termination Date for which the
aggregate Commitments of the Lenders (after giving effect to any extensions of
the Termination Date pursuant to Section 2.20) are not equal to or greater than
the aggregate Available Amount of all Letters of Credit. Within the limits
referred to above, any Borrower may request the issuance of Letters of Credit
under this Section 2.01(b), repay any

 

18



--------------------------------------------------------------------------------

Revolving Credit Advances resulting from drawings thereunder pursuant to
Section 2.04(c) and request the issuance of additional Letters of Credit under
this Section 2.01(b). Each letter of credit listed on Schedule 2.01(b) shall be
deemed to constitute a Letter of Credit issued hereunder, and each Lender that
is an issuer of such a Letter of Credit shall, for purposes of Section 2.04, be
deemed to be an Issuing Bank for each such letter of credit, provided that any
renewal or replacement of any such letter of credit shall be issued by an
Issuing Bank pursuant to the terms of this Agreement. The terms “issue”,
“issued”, “issuance” and all similar terms, when applied to a Letter of Credit,
shall include any renewal, extension or amendment thereof.

SECTION 2.02. Making the Revolving Credit Advances. (a) Except as otherwise
provided in Section 2.04(c), each Revolving Credit Borrowing shall be made on
notice, given not later than (x) 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Revolving Credit Borrowing in the
case of a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances or
(y) 1:00 P.M. (New York City time) on the date of the proposed Revolving Credit
Borrowing in the case of a Revolving Credit Borrowing consisting of Base Rate
Advances, by any Borrower to the Agent, which shall give to each Lender prompt
notice thereof by telecopier. Each such notice of a Revolving Credit Borrowing
(a “Notice of Revolving Credit Borrowing”) shall be made in writing or by
electronic mail, or telecopier in substantially the form of Exhibit B-1 hereto,
specifying therein the requested (i) date of such Revolving Credit Borrowing,
(ii) Type of Advances comprising such Revolving Credit Borrowing,
(iii) aggregate amount of such Revolving Credit Borrowing, and (iv) in the case
of a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances,
initial Interest Period and currency for each such Revolving Credit Advance.
Each Lender shall, before 3:00 P.M. (New York City time) on the date of such
Revolving Credit Borrowing, make available for the account of its Applicable
Lending Office to the Agent at the applicable Agent’s Account, in same day
funds, such Lender’s ratable portion of such Revolving Credit Borrowing. After
the Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article III, the Agent will make such funds available to
the Borrower requesting the Revolving Credit Borrowing at the Agent’s address
referred to in Section 9.02 or at the applicable Payment Office, as the case may
be.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) no
Borrower may select Eurocurrency Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than the Revolving Credit Borrowing Minimum or if the obligation of the Lenders
to make Eurocurrency Rate Advances shall then be suspended pursuant to
Section 2.09 or 2.13 and (ii) the Eurocurrency Rate Advances may not be
outstanding as part of more than six separate Revolving Credit Borrowings.

(c) Each Notice of Revolving Credit Borrowing of any Borrower shall be
irrevocable and binding on such Borrower. In the case of any Revolving Credit
Borrowing that the related Notice of Revolving Credit Borrowing specifies is to
be comprised of Eurocurrency Rate Advances, the Borrower requesting such
Revolving Credit Borrowing shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Revolving Credit Borrowing for such
Revolving Credit Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Revolving Credit
Advance to be made by such Lender as part of such Revolving Credit Borrowing
when such Revolving Credit Advance, as a result of such failure, is not made on
such date.

(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Revolving Credit Borrowing that such Lender will not make available to
the Agent such Lender’s ratable portion of such Revolving Credit Borrowing, the
Agent may assume that such Lender has made

 

19



--------------------------------------------------------------------------------

such portion available to the Agent on the date of such Revolving Credit
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower requesting
such Revolving Credit Borrowing on such date a corresponding amount. If and to
the extent that such Lender shall not have so made such ratable portion
available to the Agent, such Lender and such Borrower severally agree to repay
to the Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
such Borrower until the date such amount is repaid to the Agent, at (i) in the
case of such Borrower, the higher of (A) the interest rate applicable at the
time to the Revolving Credit Advances comprising such Borrowing and (B) the cost
of funds incurred by the Agent in respect of such amount and (ii) in the case of
such Lender, (A) the Federal Funds Rate in the case of Advances denominated in
Dollars or (B) the cost of funds incurred by the Agent in respect of such amount
in the case of Advances denominated in Committed Currencies. If such Lender
shall repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Revolving Credit Advance as part of such Revolving
Credit Borrowing for purposes of this Agreement.

(e) The failure of any Lender to make the Revolving Credit Advance to be made by
it as part of any Revolving Credit Borrowing shall not relieve any other Lender
of its obligation, if any, hereunder to make its Revolving Credit Advance on the
date of such Revolving Credit Borrowing, but no Lender shall be responsible for
the failure of any other Lender to make the Revolving Credit Advance to be made
by such other Lender on the date of any Revolving Credit Borrowing.

(f) Each Lender at its option may make any Advances by causing any domestic or
foreign branch or Affiliate of such Lender to make such Advances; provided that
any exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Advances in accordance with the terms of this Agreement.

SECTION 2.03. [Reserved].

SECTION 2.04. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by any
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof by telecopier or cable. Each such notice of issuance of a Letter
of Credit (a “Notice of Issuance”) shall be by telecopier or cable or, if agreed
to by the applicable Issuing Bank, by e-mail, confirmed immediately in writing,
specifying therein the requested (A) date of such issuance (which shall be a
Business Day), (B) Available Amount and currency of such Letter of Credit,
(C) expiration date of such Letter of Credit (which shall not be later than one
year after the date of issuance thereof; provided that any Letter of Credit
which provides for automatic one-year extension(s) of such expiration date shall
be deemed to comply with the foregoing requirement if the Issuing Bank has the
unconditional right to prevent any such automatic extension which extends beyond
the Termination Date from taking place and each Issuing Bank hereby agrees to
exercise such right to prevent any such automatic extension for each Letter of
Credit outstanding after the Termination Date), (D) name and address of the
beneficiary of such Letter of Credit and (E) form of such Letter of Credit, and
shall be accompanied by such application and agreement for letter of credit as
such Issuing Bank may specify to the applicable Borrower for use in connection
with such requested Letter of Credit (a “Letter of Credit Agreement”). If the
requested form of such Letter of Credit is acceptable to such Issuing Bank in
its sole discretion, such Issuing Bank will, upon fulfillment of the applicable
conditions set forth in Article III, make such Letter of Credit available to the
applicable Borrower at its office referred to in Section 9.02 or as otherwise
agreed with such Borrower in connection with such issuance. In the event and to
the extent that the provisions of any Letter of Credit Agreement shall directly
conflict with this Agreement, the provisions of this Agreement shall govern, it
being the intention of the parties that any Letter of Credit Agreement shall
supplement this Agreement.

 

20



--------------------------------------------------------------------------------

(b) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount or extending the expiration thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Ratable Share of the Available Amount of such Letter of Credit.
Each Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender’s
Ratable Share of each drawing made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the applicable Borrower on the date made, or
of any reimbursement payment required to be refunded to any Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Revolving Credit Commitment is amended pursuant to the operation of
Section 2.19 or 2.20, an assignment in accordance with Section 9.07 or otherwise
pursuant to this Agreement.

(c) Drawing and Reimbursement. The payment by an Issuing Bank of a draft drawn
under any Letter of Credit shall constitute for all purposes of this Agreement
the making by any such Issuing Bank of a Revolving Credit Advance, which shall,
in the case of a Dollar denominated Letter of Credit be a Base Rate Advance in
the amount of such draft or, in the case of a Letter of Credit denominated in a
Committed Currency, shall be a Base Rate Advance in the Dollar Equivalent of the
amount of such draft. Each Issuing Bank shall give prompt notice of each drawing
under any Letter of Credit issued by it to the applicable Borrower and the
Agent. Upon written demand by the Agent, each Lender shall pay to the Agent such
Lender’s Ratable Share of such outstanding Revolving Credit Advance, by making
available for the account of its Applicable Lending Office to the Agent for the
account of such Issuing Bank, by deposit to the Agent’s Account, in same day
funds, an amount equal to the portion of the outstanding principal amount of
such Revolving Credit Advance to be funded by such Lender. Each Lender
acknowledges and agrees that its obligation to make Revolving Credit Advances
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Promptly after
receipt thereof, the Agent shall transfer such funds to such Issuing Bank. Each
Lender agrees to fund its Ratable Share of an outstanding Revolving Credit
Advance on (i) the Business Day on which demand therefor is made, provided that
notice of such demand is given not later than 11:00 A.M. (New York City time) on
such Business Day, or (ii) the first Business Day next succeeding such demand if
notice of such demand is given after such time. If and to the extent that any
Lender shall not have so made the amount of such Revolving Credit Advance
available to the Agent, such Lender agrees to pay to the Agent for the account
of the applicable Issuing Bank forthwith on demand such amount together with
interest thereon, for each day from the date of demand by the Agent until the
date such amount is paid to the Agent, at the Federal Funds Rate for its account
or the account of such Issuing Bank, as applicable. Promptly after receipt
thereof the Agent shall transfer such funds to the applicable Issuing Bank. If
such Lender shall pay to the Agent such amount for the account of any such
Issuing Bank on any Business Day, such amount so paid in respect of principal
shall constitute a

 

21



--------------------------------------------------------------------------------

Revolving Credit Advance made by such Lender on such Business Day for purposes
of this Agreement, and the outstanding principal amount of the Revolving Credit
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day.

(d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the Agent
on the first Business Day of each month a written report summarizing issuance
and expiration dates of Letters of Credit during the preceding month and
drawings during such month under all Letters of Credit and (B) to the Agent on
the first Business Day of each calendar quarter a written report setting forth
the average daily aggregate Available Amount during the preceding calendar
quarter of all Letters of Credit.

(e) Failure to Make Advances. The failure of any Lender to make the Revolving
Credit Advance to be made by it on the date specified in Section 2.04(c) shall
not relieve any other Lender of its obligation hereunder to make its Revolving
Credit Advance on such date, but no Lender shall be responsible for the failure
of any other Lender to make the Revolving Credit Advance to be made by such
other Lender on such date.

SECTION 2.05. Fees. (a) Commitment Fee. The Company agrees to pay to the Agent
for the account of each Lender a commitment fee on the amount equal to such
Lender’s Revolving Credit Commitment minus the sum of (i) the aggregate
principal amount of all Revolving Credit Advances made by such Lender and
(ii) such Lender’s Ratable Share of all outstanding Letters of Credit (based in
respect of any Revolving Credit Advances and Letters of Credit denominated in a
Committed Currency by reference to the Equivalent thereof in Dollars determined
on the Business Day prior to the calculation of such fee), from the Effective
Date in the case of each Initial Lender and from the effective date specified in
the Assumption Agreement or in the Assignment and Assumption pursuant to which
it became a Lender in the case of each other Lender until the Termination Date
at a rate per annum equal to the Applicable Percentage in effect from time to
time, payable in arrears quarterly on the last day of each of March, June,
September and December, commencing December 31, 2014, and on the Termination
Date applicable to such Lender, provided that no Defaulting Lender shall be
entitled to receive any commitment fee for any period during which that Lender
is a Defaulting Lender (and the Company shall not be required to pay such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(b) Letter of Credit Fees. (i) Each Borrower shall pay to the Agent for the
account of each Lender a commission on such Lender’s Ratable Share of the
average daily aggregate Available Amount of all Letters of Credit (based in
respect of any Letters of Credit denominated in a Committed Currency by
reference to the Equivalent thereof in Dollars the Business Day prior to the
calculation of such fee) issued for the account of such Borrower and outstanding
from time to time at a rate per annum equal to the Applicable Margin for
Eurocurrency Rate Advances in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing with the quarter ended December 31, 2014, and on the final
Termination Date applicable to each Lender; provided that the Applicable Margin
shall be 2% above the Applicable Margin in effect upon the occurrence and during
the continuation of an Event of Default if such Borrower is required to pay
default interest pursuant to Section 2.08(b); provided, further, that (i) to the
extent that all or a portion of the Fronting Exposure in respect of any
Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
Section 2.21(a), such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective Revolving
Credit Commitments, and (ii) to the extent that all or any portion of such
Fronting Exposure cannot be so reallocated, such fees will instead accrue for
the benefit of and be payable to the respective Issuing Banks ratably according
to the outstanding Letters of Credit issued by each Issuing Bank.

 

22



--------------------------------------------------------------------------------

(ii) Each Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee of 0.125% per annum of the Available Amount of each Letter of
Credit issued by it payable in arrears quarterly on the last day of each March,
June, September and December, and such transfer fees and other fees and charges
in connection with the issuance or administration of each Letter of Credit as
such Borrower and such Issuing Bank shall agree in any applicable Letter of
Credit Agreement or otherwise.

(c) Agent’s Fees. The Company shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Company and the Agent.

SECTION 2.06. Optional Termination or Reduction of the Commitments. The Company
shall have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or reduce ratably in part the Unused Commitments or the
Unissued Letter of Credit Commitments of the Lenders, provided that each partial
reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof.

SECTION 2.07. Repayment of Revolving Credit Advances. (a) Each Borrower shall
repay to the Agent for the ratable account of the Lenders on the Termination
Date the aggregate principal amount of the Revolving Credit Advances made to it
and then outstanding.

(b) The obligations of the Borrowers under this Agreement, any Letter of Credit
Agreement and any other agreement or instrument relating to any Letter of Credit
shall be unconditional and irrevocable, and shall be paid strictly in accordance
with the terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by any
Borrower is without prejudice to, and does not constitute a waiver of, any
rights such Borrower might have or might acquire as a result of the payment by
any Lender of any draft or the reimbursement by such Borrower thereof):

(i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of a Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(iii) the existence of any claim, set-off, defense or other right that a
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, any Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

 

23



--------------------------------------------------------------------------------

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of a Borrower in respect of the L/C Related Documents; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, a Borrower
or a guarantor.

SECTION 2.08. Interest on Revolving Credit Advances. (a) Scheduled Interest.
Each Borrower shall pay interest on the unpaid principal amount of each
Revolving Credit Advance made to it and owing to each Lender from the date of
such Revolving Credit Advance until such principal amount shall be paid in full,
at the following rates per annum:

(i) Base Rate Advances. During such periods as such Revolving Credit Advance is
a Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) the Applicable Margin in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurocurrency Rate Advances. During such periods as such Revolving Credit
Advance is a Eurocurrency Rate Advance, a rate per annum equal at all times
during each Interest Period for such Revolving Credit Advance to the sum of
(x) the Eurocurrency Rate for such Interest Period for such Revolving Credit
Advance plus (y) the Applicable Margin in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Agent may, and upon the request of the Required Lenders shall,
require the Borrowers to pay interest (“Default Interest”) on (i) the unpaid
principal amount of each Revolving Credit Advance owing to each Lender, payable
in arrears on the dates referred to in clause (a)(i) or (a)(ii) above, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Revolving Credit Advance pursuant to clause (a)(i) or (a)(ii)
above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above,
provided, however, that following the acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable whether or not
previously required by the Agent.

SECTION 2.09. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Company and the Lenders of the applicable interest rate determined
by the Agent for purposes of Section 2.08(a)(i) or (ii).

(b) If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London inter-bank market at or about 11:00 A.M. (New York time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Revolving Credit Advances as a part of such Borrowing during
its Interest Period or (ii) the Eurocurrency Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurocurrency

 

24



--------------------------------------------------------------------------------

Rate Advances for such Interest Period, the Agent shall forthwith so notify the
Company and the Lenders, whereupon (A) the Borrower of such Eurocurrency Rate
Advances will, on the last day of the then existing Interest Period therefor,
(1) if such Eurocurrency Rate Advances are denominated in Dollars, either
(x) prepay such Advances or (y) Convert such Advances into Base Rate Advances
and (2) if such Eurocurrency Rate Advances are denominated in any Committed
Currency, either (x) prepay such Advances or (y) exchange such Advances into an
Equivalent amount of Dollars and Convert such Advances into Base Rate Advances
and (B) the obligation of the Lenders to make, or to Convert Revolving Credit
Advances into, Eurocurrency Rate Advances shall be suspended until the Agent
shall notify the Company and the Lenders that the circumstances causing such
suspension no longer exist.

(c) If any Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify such Borrower and the Lenders and such Advances will automatically, on
the last day of the then existing Interest Period therefor, (i) if such
Eurocurrency Rate Advances are denominated in Dollars, Convert into Base Rate
Advances and (ii) if such Eurocurrency Rate Advances are denominated in a
Committed Currency, be exchanged for an Equivalent amount of Dollars and Convert
into Base Rate Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than the Revolving Credit Borrowing Minimum,
such Advances shall automatically (i) if such Eurocurrency Rate Advances are
denominated in Dollars, Convert into Base Rate Advances and (ii) if such
Eurocurrency Rate Advances are denominated in a Committed Currency, be exchanged
for an Equivalent amount of Dollars and Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, (A) if such Eurocurrency Rate Advances
are denominated in Dollars, be Converted into Base Rate Advances and (B) if such
Eurocurrency Rate Advances are denominated in any Committed Currency, be
exchanged for an Equivalent amount of Dollars and be Converted into Base Rate
Advances and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurocurrency Rate Advances shall be suspended.

(f) If the rates calculated by the Intercontinental Exchange Benchmark
Administration Ltd (ICE) (or the successor thereto if the ICE Benchmark
Administration is no longer making such a rate available) appearing on the
Reuters LIBOR01 page of the Intercontinental Exchange Benchmark Administration
Ltd (ICE) (or on any successor or substitute page of such service) are
unavailable:

(i) the Agent shall forthwith notify the applicable Borrower and the Lenders
that the interest rate cannot be determined for such Eurocurrency Rate Advances,

(ii) with respect to each Eurocurrency Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, Convert into a
Base Rate Advance and (B) if such Eurocurrency Rate Advance is denominated in
any Committed Currency, be prepaid by the applicable Borrower or be
automatically exchanged for an Equivalent amount of Dollars and be Converted
into a Base Rate Advance (or if such Advance is then a Base Rate Advance, will
continue as a Base Rate Advance), and

(iii) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Revolving Credit Advances into Eurocurrency Rate Advances shall be
suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.

 

25



--------------------------------------------------------------------------------

SECTION 2.10. Optional Conversion of Revolving Credit Advances. The Borrower of
any Revolving Credit Advance may on any Business Day, upon notice given to the
Agent not later than 11:00 A.M. (New York City time) on the third Business Day
prior to the date of the proposed Conversion and subject to the provisions of
Sections 2.09 and 2.13, Convert all Revolving Credit Advances denominated in
Dollars of one Type comprising the same Borrowing made to such Borrower into
Revolving Credit Advances denominated in Dollars of the other Type; provided,
however, that any Conversion of Eurocurrency Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such
Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(b) and no Conversion of any Revolving Credit
Advances shall result in more separate Revolving Credit Borrowings than
permitted under Section 2.02(b). Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Dollar denominated Revolving Credit Advances to be Converted, and
(iii) if such Conversion is into Eurocurrency Rate Advances, the duration of the
initial Interest Period for each such Advance. Each notice of Conversion shall
be irrevocable and binding on the Borrower giving such notice.

SECTION 2.11. Prepayments of Revolving Credit Advances. (a) Optional. Each
Borrower may, upon notice at least two Business Days’ prior to the date of such
prepayment, in the case of Eurocurrency Rate Advances, and not later than 11:00
A.M. (New York City time) on the date of such prepayment, in the case of Base
Rate Advances, to the Agent stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given such Borrower shall,
prepay the outstanding principal amount of the Revolving Credit Advances
comprising part of the same Revolving Credit Borrowing made to such Borrower in
whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, however, that (x) each
partial prepayment of Revolving Credit Advances shall be in an aggregate
principal amount of not less than the Revolving Credit Borrowing Minimum or a
Revolving Credit Borrowing Multiple in excess thereof and (y) in the event of
any such prepayment of a Eurocurrency Rate Advance, such Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to
Section 9.04(c).

(b) Mandatory. (i) If, on any date, the Agent notifies the Company that, on any
interest payment date, the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars plus the aggregate Available Amount of all
Letters of Credit denominated in Dollars then outstanding plus (B) the
Equivalent in Dollars (determined on the third Business Day prior to such
interest payment date) of the aggregate principal amount of all Advances
denominated in Committed Currencies plus the aggregate Available Amount of all
Letters of Credit denominated in Committed Currencies then outstanding exceeds
103% of the aggregate Commitments of the Lenders on such date, the Borrowers
shall, as soon as practicable and in any event within two Business Days after
receipt of such notice, subject to the proviso to this sentence set forth below,
prepay the outstanding principal amount of any Advances owing by the Borrowers
in an aggregate amount sufficient to reduce such sum to an amount not to exceed
100% of the aggregate Commitments of the Lenders on such date together with any
interest accrued to the date of such prepayment on the aggregate principal
amount of Advances prepaid; provided that if the Company has Cash Collateralized
Letters of Credit in accordance with Section 2.21(a), the Available Amount of
the outstanding Letters of Credit shall be deemed to have been reduced by the
amount of such cash collateral. The Agent shall perform the calculations to
determine whether a prepayment is required under this Section 2.11(b) upon the
request of any Lender, and shall give prompt notice of any prepayment required
under this Section 2.11(b)(i) to the Company and the Lenders, and shall provide
prompt notice to the Company of any such notice of required prepayment received
by it from any Lender.

 

26



--------------------------------------------------------------------------------

(ii) Each prepayment made pursuant to this Section 2.11(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrowers shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 9.04(c). The
Agent shall give prompt notice of any prepayment required under this
Section 2.11(b) to the Company and the Lenders.

SECTION 2.12. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, funding, continuing, converting to or maintaining
Eurocurrency Rate Advances or agreeing to issue or of issuing or maintaining or
participating in Letters of Credit (excluding for purposes of this Section 2.12
any such increased costs resulting from (i) Taxes or Other Taxes (as to which
Section 2.15 shall govern) and (ii) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Applicable Lending Office or any political subdivision thereof), then the
Company shall from time to time, upon demand by such Lender (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost. A
certificate as to the amount of such increased cost, submitted to the Company
and the Agent by such Lender, shall be conclusive and binding for all purposes,
absent manifest error.

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital is
increased by or based upon the existence of such Lender’s commitment to lend or
to issue or participate in Letters of Credit hereunder and other commitments of
such type or the issuance or maintenance of or participation in the Letters of
Credit (or similar contingent obligations), then, upon demand by such Lender
(with a copy of such demand to the Agent), the Company shall pay to the Agent
for the account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital to be allocable to the existence of such
Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder or to the issuance or maintenance of or participation in any Letters
of Credit. A certificate as to such amounts submitted to the Company and the
Agent by such Lender shall be conclusive and binding for all purposes, absent
manifest error.

(c) For the avoidance of doubt, for the purposes of this Section 2.12, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of law) and
(y) all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority ) or the United
States or foreign regulatory authorities (whether or not having the force of
law), in each case pursuant to Basel III, shall in each case be deemed to be a
change in law regardless of the date enacted, adopted, issued, promulgated or
implemented.

 

27



--------------------------------------------------------------------------------

SECTION 2.13. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or any Committed
Currency or to fund or maintain Eurocurrency Rate Advances in Dollars or any
Committed Currency hereunder, (a) each Eurocurrency Rate Advance will
automatically, upon such demand (i) if such Eurocurrency Rate Advance is
denominated in Dollars, be Converted into a Base Rate Advance and (ii) if such
Eurocurrency Rate Advance is denominated in any Committed Currency, be exchanged
into an Equivalent amount of Dollars and be Converted into a Base Rate Advance
and (b) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Revolving Credit Advances into Eurocurrency Rate Advances shall be
suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.

SECTION 2.14. Payments and Computations. (a) Each Borrower shall make each
payment hereunder (except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency), irrespective
of any right of counterclaim or set-off, not later than 1:00 P.M. (New York City
time) on the day when due in Dollars to the Agent at the applicable Agent’s
Account in same day funds. Each Borrower shall make each payment hereunder with
respect to principal of, interest on, and other amounts relating to, Advances
denominated in a Committed Currency, irrespective of any right of counterclaim
or set-off, not later than 1:00 P.M. (at the Payment Office for such Committed
Currency) on the day when due in such Committed Currency to the Agent, by
deposit of such funds to the applicable Agent’s Account in same day funds. The
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest, fees or commissions ratably (other than
amounts payable pursuant to Section 2.04(c), 2.05(b)(ii), 2.05(c), 2.12, 2.15 or
9.04(c)) to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon any
Assuming Lender becoming a Lender hereunder as a result of a Commitment Increase
pursuant to Section 2.19 or an extension of the Termination Date pursuant to
Section 2.20, and upon the Agent’s receipt of such Lender’s Assumption Agreement
and recording of the information contained therein in the Register, from and
after the applicable Increase Date or Extension Date, as the case may be, the
Agent shall make all payments hereunder and under any Notes issued in connection
therewith in respect of the interest assumed thereby to the Assuming Lender.
Upon its acceptance of an Assignment and Assumption and recording of the
information contained therein in the Register pursuant to Section 9.07(c), from
and after the effective date specified in such Assignment and Assumption, the
Agent shall make all payments hereunder and under the Notes in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b) All computations of interest based on the Base Rate (other than as
calculated by reference to clauses (b) or (c) of the definition of Base Rate)
shall be made by the Agent on the basis of a year of 365 or 366 days, as the
case may be, all computations of interest based on the Eurocurrency Rate or the
Federal Funds Rate and of fees and Letter of Credit commissions shall be made by
the Agent on the basis of a year of 360 days (or, in each case of Advances
denominated in Committed Currencies where market practice differs, in accordance
with market practice), in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or commitment fees are payable. Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and

 

28



--------------------------------------------------------------------------------

such extension of time shall in such case be included in the computation of
payment of interest, fee or commission, as the case may be; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurocurrency Rate Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.

(d) Unless the Agent shall have received notice from any Borrower prior to the
date on which any payment is due to the Lenders hereunder that such Borrower
will not make such payment in full, the Agent may assume that such Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Committed
Currencies.

SECTION 2.15. Taxes. (a) Any and all payments by each Borrower hereunder or
under the Notes shall be made, in accordance with Section 2.14, free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding (i) in the case of each Lender and the Agent, taxes imposed
on its overall net income, and franchise taxes imposed on it in lieu of net
income taxes, by the jurisdiction under the laws of which such Lender or the
Agent (as the case may be) is organized or any political subdivision thereof
and, in the case of each Lender, taxes imposed on its overall net income, and
franchise taxes imposed on it in lieu of net income taxes, by the jurisdiction
of such Lender’s Applicable Lending Office or any political subdivision thereof
and (ii) any United States withholding tax imposed under FATCA (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If any Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Lender or the Agent, (i) the sum payable shall be increased as may
be necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.15) such Lender or
the Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower shall make such
deductions and (iii) such Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.

(b) In addition, the Company shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or the Notes (hereinafter referred to as “Other
Taxes”).

(c) Each Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 2.15) imposed on or paid by such Lender or the Agent (as the
case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. This indemnification shall be made
within 30 days from the date such Lender or the Agent (as the case may be) makes
written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, each Borrower shall
furnish to the Agent, at its address referred to in Section 9.02, the original
or a certified copy of a receipt evidencing such payment to the extent such a
receipt is issued therefor, or other written proof of payment

 

29



--------------------------------------------------------------------------------

thereof that is reasonably satisfactory to the Agent. In the case of any payment
hereunder or under the Notes by or on behalf of such Borrower through an account
or branch outside the United States or by or on behalf of such Borrower by a
payor that is not a United States person, if such Borrower determines that no
Taxes are payable in respect thereof, such Borrower shall furnish, or shall
cause such payor to furnish, to the Agent, at such address, an opinion of
counsel acceptable to the Agent stating that such payment is exempt from Taxes.
For purposes of this subsection (d) and subsection (e), the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.

(e) (i) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Assumption pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as requested
in writing by the Company (but only so long as such Lender remains lawfully able
to do so), shall provide each of the Agent and the Company with two original
Internal Revenue Service forms W-8BEN, W-8BEN-E, W-8ECI or W-8IMY, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service (and such additional documentation required thereby), certifying that
such Lender is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or the Notes. If the form
provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such form; provided,
however, that, if at the date of the Assignment and Assumption pursuant to which
a Lender assignee becomes a party to this Agreement, the Lender assignor was
entitled to payments under subsection (a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender assignee
on such date. If any form or document referred to in this subsection (e)
requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service form W-8BEN or W-8ECI, that the Lender reasonably considers to
be confidential, the Lender shall give notice thereof to the Company and shall
not be obligated to include in such form or document such confidential
information.

(ii) If a payment made to a Lender would be subject to United States federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Company, at the time or times prescribed by law and
at such time or times reasonably requested in writing by the Company, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested in writing by the Company as may be necessary
for the Borrowers to comply with their obligations under FATCA, to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effective Date, each Borrower and the Agent shall treat (and the
Lenders hereby authorize the Agent to treat) this Agreement and any borrowings
outstanding as of the Effective Date under the Existing Credit Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

30



--------------------------------------------------------------------------------

Solely for purposes of this Section 2.15(e)(ii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(f) For any period with respect to which a Lender has failed to provide the
Company with the appropriate form described in Section 2.15(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided, or if such form otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.15(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form required
hereunder, the Company shall take such steps as the Lender shall reasonably
request to assist the Lender to recover such Taxes.

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

SECTION 2.16. Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Credit Advances or other
obligations hereunder resulting in such Lender receiving payment of a proportion
of the aggregate amount of its Revolving Credit Advances and accrued interest
thereon or other such obligations greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Agent of such fact, and (b) purchase (for cash at face value)
participations in the Revolving Credit Advances and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Credit Advances and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Credit Advances or participations in L/C Obligations to any assignee
or participant, other than to a Borrower or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim, subject to Section 9.05, with
respect to such participation as fully as if such Lender were a direct creditor
of such Borrower in the amount of such participation.

SECTION 2.17. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Revolving Credit Advance owing
to such Lender from time to time, including the

 

31



--------------------------------------------------------------------------------

amounts of principal and interest payable and paid to such Lender from time to
time hereunder in respect of Revolving Credit Advances. Each Borrower agrees
that upon notice by any Lender to such Borrower (with a copy of such notice to
the Agent) to the effect that a Revolving Credit Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Revolving Credit Advances owing to, or to be made
by, such Lender, such Borrower shall promptly execute and deliver to such Lender
a Revolving Credit Note payable to the order of such Lender in a principal
amount up to the Revolving Credit Commitment of such Lender.

(b) The Register maintained by the Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from such Borrower hereunder
and each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.

SECTION 2.18. Use of Proceeds. The proceeds of the Advances and the Letters of
Credit issued hereunder shall be available (and each Borrower agrees that it
shall use such proceeds) solely for general corporate purposes of the Company
and its Subsidiaries, including without limitation acquisitions. The Borrowers
will not request any Borrowing or Letter of Credit, and the Borrowers shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not directly or indirectly use,
the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person with
which the Borrower or any of its Subsidiaries is prohibited from engaging in
business, or in any Sanctioned Country in which the Borrower or any of its
Subsidiaries is prohibited from engaging in business or (c) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

SECTION 2.19. Increase in the Aggregate Commitments. (a) The Company may, at any
time but in any event not more than once in any calendar year prior to the
Termination Date, by notice to the Agent, request that the aggregate amount of
the Commitment be increased by an amount of $50,000,000 or an integral multiple
of $50,000,000 in excess thereof (each a “Commitment Increase”) to be effective
as of a date that is at least 90 days prior to the scheduled Termination Date
then in effect (the “Increase Date”) as specified in the related notice to the
Agent; provided, however that (i) in no event shall the aggregate amount of the
Commitments at any time exceed $1,500,000,000 and (ii) on the date of any
request by the Company for a Commitment Increase and on the related Increase
Date, the applicable conditions set forth in Article III shall be satisfied.

 

32



--------------------------------------------------------------------------------

(b) The Agent shall promptly notify the Lenders of a request by the Company for
a Commitment Increase, which notice shall include (i) the proposed amount of
such requested Commitment Increase, (ii) the proposed Increase Date and
(iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Commitment.
If the Lenders notify the Agent that they are willing to increase the amount of
their respective Commitments by an aggregate amount that exceeds the amount of
the requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts
ratably.

(c) Promptly following each Commitment Date, the Agent shall notify the Company
as to the amount, if any, by which the Lenders are willing to participate in the
requested Commitment Increase. If the aggregate amount by which the Lenders are
willing to participate in any requested Commitment Increase on any such
Commitment Date is less than the requested Commitment Increase, then the Company
may extend offers to one or more Eligible Assignees to participate in any
portion of the requested Commitment Increase that has not been committed to by
the Lenders as of the applicable Commitment Date; provided, however, that the
Commitment of each such Eligible Assignee shall be in a minimum amount of
$10,000,000.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.19(b) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Commitment of
each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.19(b)) as of such Increase Date; provided,
however, that the Agent shall have received on or before such Increase Date the
following, each dated such date:

(i) (A) certified copies of resolutions of the Board of Directors of the Company
or the Executive Committee of such Board approving the Commitment Increase and
the corresponding modifications to this Agreement and (B) an opinion of counsel
for the Company (which may be in-house counsel), in substantially the form of
Exhibit D hereto;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Company and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the Company;
and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Company and the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.19(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Company, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, purchase that portion of outstanding Revolving Credit Advances of
the other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Revolving Credit Advances and funded and held on a pro
rata basis by the Lenders in accordance with their Ratable Shares).

 

33



--------------------------------------------------------------------------------

SECTION 2.20. Extension of Termination Date. (a) At least 45 days but not more
than 60 days prior to the first or second anniversary (or both) of the Effective
Date (such anniversary being an “Extension Date”), the Company, by written
notice to the Agent, may request an extension of the Termination Date in effect
at such time by one year from its then scheduled expiration. The Agent shall
promptly notify each Lender of such request, and each Lender shall in turn, in
its sole discretion, not later than 20 days prior to the Extension Date, notify
the Company and the Agent in writing as to whether such Lender will consent to
such extension. If any Lender shall fail to notify the Agent and the Company in
writing of its consent to any such request for extension of the Termination Date
at least 20 days prior to the Extension Date, such Lender shall be deemed to be
a Non-Consenting Lender with respect to such request. The Agent shall notify the
Company not later than 15 days prior to the Extension Date of the decision of
the Lenders regarding the Company’s request for an extension of the Termination
Date.

(b) If all the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.20, the Termination Date in effect at such time
shall, effective as at the Extension Date, be extended for one year; provided
that on each Extension Date the applicable conditions set forth in Article III
shall be satisfied. If less than all of the Lenders consent in writing to any
such request in accordance with subsection (a) of this Section 2.20, the
Termination Date in effect at such time shall, effective as at the applicable
Extension Date and subject to subsection (d) of this Section 2.20, be extended
as to those Lenders that so consented (each a “Consenting Lender”) but shall not
be extended as to any other Lender (each a “Non-Consenting Lender”). To the
extent that the Termination Date is not extended as to any Lender pursuant to
this Section 2.20 and the Commitment of such Lender is not assumed in accordance
with subsection (c) of this Section 2.20 on or prior to the applicable Extension
Date, the Commitment of such Non-Consenting Lender shall automatically terminate
in whole on such unextended Termination Date without any further notice or other
action by the Company, such Lender or any other Person; provided that such
Non-Consenting Lender’s rights under Sections 2.12, 2.15 and 9.04, and its
obligations under Section 8.05, shall survive the Termination Date for such
Lender as to matters occurring prior to such date and provided, further, that to
the extent that the Termination Date is not extended as to any Lender pursuant
to this Section 2.20 and the Commitment of such Lender is not assumed in
accordance with subsection (c) of this Section 2.20 on or prior to the
applicable Extension Date, the Commitment of such Non-Consenting Lender, and
such Non-Consenting Lender’s obligations to participate in Letters of Credit,
shall automatically terminate in whole on such unextended Termination Date
without any further notice or other action by the Company, It is understood and
agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Company for any requested extension of the Termination Date.

(c) If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.20, the Agent shall promptly so notify the
Consenting Lenders, and each Consenting Lender may, in its sole discretion, give
written notice to the Agent not later than 10 days prior to the Extension Date
of the amount of the Non-Consenting Lenders’ Commitments for which it is willing
to accept an assignment. If the Consenting Lenders notify the Agent that they
are willing to accept assignments of Commitments in an aggregate amount that
exceeds the amount of the Commitments of the Non-Consenting Lenders, such
Commitments shall be allocated among the Consenting Lenders willing to accept
such assignments in such amounts as are agreed between the Company and the Agent
effective as of the Extension Date. If after giving effect to the assignments of
Commitments described above there remains any Commitments of Non-Consenting
Lenders, the Company may arrange for one or more Consenting Lenders or Assuming
Lenders to assume, effective as of the Extension Date, any Non-Consenting
Lender’s Commitment and all of the obligations of such Non-Consenting Lender
under this Agreement thereafter arising, without recourse to or warranty by, or
expense to, such Non-Consenting Lender; provided, however, that the amount of
the Commitment of any such Assuming Lender as a result of such substitution
shall in no event be less than $25,000,000 unless the amount of the Commitment
of such Non-Consenting Lender is less than $25,000,000, in which case such
Assuming Lender shall assume all of such lesser amount; and provided further
that:

(i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
commitment fees owing to such Non-Consenting Lender as of the effective date of
such assignment;

 

34



--------------------------------------------------------------------------------

(ii) all additional costs reimbursements, expense reimbursements and indemnities
payable to such Non-Consenting Lender, and all other accrued and unpaid amounts
owing to such Non-Consenting Lender hereunder, as of the effective date of such
assignment shall have been paid to such Non-Consenting Lender; and

(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 9.07(a) for such assignment shall have
been paid;

provided further that such Non-Consenting Lender’s rights under Sections 2.12,
2.15 and 9.04, and its obligations under Section 8.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Company and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Company and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Company and the Agent as to the
increase in the amount of its Commitment and (C) each Non-Consenting Lender
being replaced pursuant to this Section 2.20 shall have delivered to the Agent
any Note or Notes held by such Non-Consenting Lender. Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) of the
immediately preceding sentence, each such Consenting Lender or Assuming Lender,
as of the Extension Date, will be substituted for such Non-Consenting Lender
under this Agreement and shall be a Lender for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.

(d) If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.20) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assumption Agreement or otherwise) not later than one Business Day prior to
such Extension Date, the Agent shall so notify the Company, and, subject to the
satisfaction of the applicable conditions in Article III, the Termination Date
then in effect shall be extended for the additional one-year period as described
in subsection (a) of this Section 2.20, and all references in this Agreement,
and in the Notes, if any, to the “Termination Date” shall, with respect to each
Consenting Lender and each Assuming Lender for such Extension Date, refer to the
Termination Date as so extended. Promptly following each Extension Date, the
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) of the extension of the scheduled Termination Date in effect immediately
prior thereto and shall thereupon record in the Register the relevant
information with respect to each such Consenting Lender and each such Assuming
Lender.

 

35



--------------------------------------------------------------------------------

SECTION 2.21. Defaulting Lenders. (a) If any Letters of Credit are outstanding
at the time a Lender becomes a Defaulting Lender, and the Commitments have not
been terminated in accordance with Section 6.01, then:

(i) so long as no Default has occurred and is continuing, all or any part of
each Defaulting Lender’s ratable share of the Available Amount of outstanding
Letters of Credit shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Ratable Shares (disregarding any Defaulting
Lender’s Commitment) but only to the extent that the sum of (A) the aggregate
principal amount of all Revolving Credit Advances made by such Non-Defaulting
Lenders (in their capacity as Lenders) and outstanding at such time, plus
(B) such Non-Defaulting Lenders’ Ratable Shares (before giving effect to the
reallocation contemplated herein) of the Available Amount of all outstanding
Letters of Credit, plus (C) the aggregate principal amount of all Advances made
by each Issuing Bank pursuant to Section 2.04(c) that have not been ratably
funded by such Non-Defaulting Lenders and outstanding at such time, plus
(D) such Defaulting Lender’s Ratable Share of the Available Amount of such
Letters of Credit, does not exceed the total of all Non-Defaulting Lenders’
Commitments and, after giving effect thereto with respect to each Non-Defaulting
Lender, the sum of the Revolving Credit Advances, participations in Letters of
Credit (including any Advances made by an Issuing bank pursuant to
Section 2.04(c) that have not been ratably funded by the Lenders and outstanding
at such time) does not exceed such Non-Defaulting Lender’s Commitment, provided
that no reallocation hereunder shall constitute a waiver or release of any claim
of any party hereunder against a Defaulting Lender arising from that Lender
having become a Defaulting Lender, including any claim of a Non-Defaulting
Lender as a result of such Non-Defaulting Lender’s increased exposure following
such reallocation;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by any Issuing Bank, Cash Collateralize such Defaulting Lender’s Ratable
Share of the Available Amount of such Letters of Credit (after giving effect to
any partial reallocation pursuant to clause (i) above) by paying cash collateral
to such Issuing Bank; provided that, so long as no Default shall be continuing,
such cash collateral shall be released promptly upon the earliest of (A) the
reallocation of the Available Amount of outstanding Letters of Credit among
Non-Defaulting Lenders in accordance with clause (i) above, (B) the termination
of the Defaulting Lender status of the applicable Lender or (C) such Issuing
Bank’s good faith determination that there exists excess cash collateral (in
which case, the amount equal to such excess cash collateral shall be released);

(iii) if the Ratable Shares of Letters of Credit of the Non-Defaulting Lenders
are reallocated pursuant to this Section 2.21(a), then the fees payable to the
Lenders pursuant to Section 2.05(b)(i) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Ratable Shares of Letters of Credit;

(iv) if any Defaulting Lender’s Ratable Share of Letters of Credit is neither
Cash Collateralized nor reallocated pursuant to this Section 2.21(a), then,
without prejudice to any rights or remedies of any Issuing Bank or any Lender
hereunder, all Letter of Credit fees payable under Section 2.05(b)(i) with
respect to such Defaulting Lender’s Ratable Share of Letters of Credit shall be
payable to the applicable Issuing Bank until such Defaulting Lender’s Ratable
Share of Letters of Credit is Cash Collateralized and/or reallocated; and

(v) to the extent that the Available Amount of any outstanding Letter of Credit
is Cash Collateralized by the Borrowers pursuant to this Section 2.21, the
Borrowers shall not be required to pay any commission otherwise payable pursuant
to Section 2.05(b)(i) on that portion of the Available Amount that is so Cash
Collateralized.

 

36



--------------------------------------------------------------------------------

(b) So long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit unless it is satisfied
that the related exposure will be 100% covered by the Revolving Credit
Commitments of the Non-Defaulting Lenders and/or cash collateral will be
provided by the applicable Borrower, and participating interests in any such
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(a)(i) (and
Defaulting Lenders shall not participate therein).

(c) No Revolving Credit Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.21,
performance by the Borrowers of their obligations shall not be excused or
otherwise modified as a result of the operation of this Section 2.21. The rights
and remedies against a Defaulting Lender under this Section 2.21 are in addition
to any other rights and remedies which the Borrowers, the Agent, any Issuing
Bank or any Lender may have against such Defaulting Lender.

(d) If the Borrowers, the Agent and each Issuing Bank agree in writing in their
reasonable determination that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Advances of the other Lenders or take such other actions as the
Agent may determine to be necessary to cause the Advances and funded and
unfunded participations in Letters of Credit to be held on a pro rata basis by
the Lenders in accordance with their Ratable Share (without giving effect to
Section 2.22(a)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of any Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

(e) Notwithstanding anything to the contrary contained in this Agreement, any
payment of principal, interest, commitment fees, Letter of Credit commissions or
other amounts received by the Agent for the account of any Defaulting Lender
under this Agreement (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise) shall be applied at such time or times as may be
reasonably determined by the Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank hereunder; third, if so reasonably determined by the Agent or
requested by any Issuing Bank, to be held as cash collateral for future funding
obligations of such Defaulting Lender in respect of any participation in any
Letter of Credit; fourth, as the Borrowers may request (so long as no Default
exists), to the funding of any Advance in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
reasonably determined by the Agent; fifth, if so reasonably determined by the
Agent and the Borrowers, to be held in the L/C Cash Deposit Account and released
in order to satisfy obligations of such Defaulting Lender to fund Advances under
this Agreement; sixth, to the payment of any amounts owing to the Lenders or the
Issuing Banks as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to any Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Revolving Credit Advance in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such
Advances were made or the related Letters of Credit were issued at a time

 

37



--------------------------------------------------------------------------------

when the applicable conditions set forth in Article III were satisfied or
waived, such payment shall be applied solely to pay the Revolving Credit
Advances of all Non-Defaulting Lenders and Potential Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Revolving Credit
Advances of such Defaulting Lender and provided further that any amounts held as
cash collateral for funding obligations of a Defaulting Lender shall be returned
to such Defaulting Lender upon the termination of this Agreement and the
satisfaction of such Defaulting Lender’s obligations hereunder. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.21 shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

SECTION 2.22. Mitigation Obligations; Replacement of Lenders. (a) Designation of
a Different Lending Office. If any Lender requests compensation under
Section 2.12, or requires any Borrower to pay any Taxes or additional amounts to
any Lender or any governmental authority for the account of any Lender pursuant
to Section 2.15, then such Lender shall (at the request of the Company) use
reasonable efforts to designate a different Applicable Lending Office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 2.15, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Company hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.12 or any Borrower is required to pay additional amounts to any Lender
or any governmental authority for the account of any Lender pursuant to
Section 2.15 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.22(a),
(ii) any Lender is a Defaulting Lender or (iii) any Lender does not approve any
consent, waiver or amendment that (A) requires the approval of all affected
Lenders in accordance with the terms of Section 9.01 and (B) has been approved
by the Required Lenders (a “Non-Approving Lender”), then the Company may, at its
sole expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 9.07), all
of its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(A) the Company shall have paid to the Agent the assignment fee (if any)
specified in Section 9.07;

(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including any amounts under
Section 9.04(c)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrowers (in the case of all other
amounts);

(C) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter;

(D) such assignment does not conflict with applicable law; and

(E) in the case of any assignment resulting from a Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

38



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Amendment and
Restatement. This amendment and restatement of the Existing Credit Agreement
shall become effective on and as of the first date (the “Effective Date”) on
which the following conditions precedent have been satisfied:

(a) There shall have occurred no material adverse change in the operations or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole, since December 31, 2013.

(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting the Company or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) would be reasonably likely
to have a Material Adverse Effect other than the matters described on
Schedule 4.01(d) hereto (the “Disclosed Litigation”) or (ii) purports to affect
the legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby, and there shall have been
no material adverse change in the status, or financial effect on the Company or
any of its Subsidiaries, of the Disclosed Litigation from that described on
Schedule 4.01(d) hereto.

(c) Nothing shall have come to the attention of the Lenders during the course of
their due diligence investigation to lead them to believe that the Information
Memorandum was or has become misleading, incorrect or incomplete in any material
respect; without limiting the generality of the foregoing, the Lenders shall
have been given such access to the management, records, books of account,
contracts and properties of the Company and its Subsidiaries as they shall have
requested.

(d) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(e) The Company shall have notified the Agent in writing as to the proposed
Effective Date.

(f) The Company shall have paid all reasonable accrued fees and expenses of the
Agent and the Lenders (including the reasonable accrued fees and expenses of
counsel to the Agent and accrued fees under the Existing Credit Agreement).

 

39



--------------------------------------------------------------------------------

(g) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Company, dated the Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) No event has occurred and is continuing that constitutes a Default.

(h) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and (except
for the Revolving Credit Notes) in sufficient copies for each Lender:

(i) The Revolving Credit Notes made by the Company to the order of the Lenders
to the extent requested by any Lender pursuant to Section 2.17.

(ii) Certified copies of the resolutions of the Board of Directors (or
equivalent body) of the Company approving this Agreement and the Notes to be
delivered by it, and of its by-laws and certificate of incorporation, together
with all amendments thereto, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement and such Notes.

(iii) A certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of each of the Company certifying the names and true signatures of the
officers of the Company authorized to sign this Agreement and the Notes and the
other documents to be delivered by it hereunder.

(iv) A favorable opinion of David A. Woodmansee, Assistant General Counsel for
the Company, substantially in the form of Exhibit D hereto and as to such other
matters as any Lender through the Agent may reasonably request.

(v) A favorable opinion of Jones Day, counsel for the Borrowers, in form and
substance satisfactory to the Agent.

(i) The Agent shall have received on or before the Effective Date (i) a
counterpart of this Agreement signed on behalf of each party hereto and (ii) a
copy of a good standing certificate issued by the Secretary of State of the
jurisdiction of the Borrower’s jurisdiction of incorporation.

(j) The Lenders shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act,
requested at least three Business Days prior to the Effective Date.

SECTION 3.02. Initial Advance to Each Designated Subsidiary. The obligation of
each Lender to make an initial Advance to each Designated Subsidiary is subject
to the receipt by the Agent on or before the date of such initial Advance of
each of the following, in form and substance reasonably satisfactory to the
Agent and dated such date, and (except for the Revolving Credit Notes) in
sufficient copies for each Lender:

(a) The Revolving Credit Notes of such Designated Subsidiary to the order of the
Lenders to the extent requested by any Lender pursuant to Section 2.17.

 

40



--------------------------------------------------------------------------------

(b) Certified copies of the resolutions of the Board of Directors of such
Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement and the Notes to be
delivered by it, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement.

(c) A certificate of a proper officer of such Designated Subsidiary certifying
the names and true signatures of the officers of such Designated Subsidiary
authorized to sign its Designation Agreement and the Notes to be delivered by it
and the other documents to be delivered by it hereunder.

(d) A certificate signed by a duly authorized officer of the Company, certifying
that such Designated Subsidiary has obtained all governmental and third party
authorizations, consents, approvals (including exchange control approvals) and
licenses required under applicable laws and regulations necessary for such
Designated Subsidiary to execute and deliver its Designation Agreement and the
Notes to be delivered by it and to perform its obligations hereunder and
thereunder.

(e) A Designation Agreement duly executed by such Designated Subsidiary and the
Company.

(f) Favorable opinions of counsel (which may be in-house counsel) to such
Designated Subsidiary substantially in the form of Exhibit D hereto, and as to
such other matters as any Lender through the Agent may request.

(g) Such other approvals, opinions or documents as any Lender, through the Agent
may reasonably request.

SECTION 3.03. Conditions Precedent to Each Revolving Credit Borrowing, Issuance,
Increase Date and Commitment Extension. The obligation of each Lender to make a
Revolving Credit Advance (other than a Revolving Credit Advance made by any
Issuing Bank or any Lender pursuant to Section 2.04(c)) on the occasion of each
Revolving Credit Borrowing, the obligation of each Issuing Bank to issue a
Letter of Credit (or to amend an existing Letter of Credit to increase the
Available Amount thereof), each Commitment Increase and each extension of
Commitments pursuant to Section 2.20 shall be subject to the conditions
precedent that the Effective Date shall have occurred and on the date of such
Revolving Credit Borrowing, such issuance (or amendment to increase Available
Amount), the applicable Increase Date or the applicable Extension Date (a) the
following statements shall be true (and each of the giving of the applicable
Notice of Revolving Credit Borrowing, Notice of Issuance, request for amendment
to increase Available Amount, request for Commitment Increase, request for
Commitment extension and the acceptance by any Borrower of the proceeds of such
Revolving Credit Borrowing or Letter of Credit shall constitute a representation
and warranty by such Borrower and the Company that on the date of such
Borrowing, date of such issuance (or amendment to increase Available Amount),
such Increase Date or such Extension Date such statements are true):

(i) the representations and warranties contained in Section 4.01 (except, in the
case of Revolving Credit Borrowings, the representations set forth in
subsections (d), (f) and (m) thereof) and, in the case of any Revolving Credit
Borrowing made to a Designated Subsidiary, in the Designation Agreement for such
Designated Subsidiary, are correct on and as of such date, before and after
giving effect to such Revolving Credit Borrowing or issuance (or amendment to
increase Available Amount) and to the application of the proceeds therefrom or
such Increase Date or Extension Date, as though made on and as of such date, and

(ii) no event has occurred and is continuing, or would result from such
Revolving Credit Borrowing or issuance (or amendment to increase Available
Amount) or to the application of the proceeds therefrom or such Increase Date or
Extension Date, that constitutes a Default;

 

41



--------------------------------------------------------------------------------

and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

SECTION 3.04. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Company, by notice
to the Agent, designates as the proposed Effective Date or the date of the
initial Advance to the applicable Designated Subsidiary, as the case may be,
specifying its objection thereto. The Agent shall promptly notify the Lenders of
the occurrence of the Effective Date and each date of initial Advance to a
Designated Subsidiary, as applicable.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Company. The Company
represents and warrants as follows:

(a) Corporate Status. The Company and each Domestic Subsidiary (i) is a duly
organized and validly existing corporation in good standing under the laws of
the jurisdiction of its incorporation, (ii) has the corporate power and
authority to own its property and assets and to transact the business in which
it is engaged or presently proposes to engage and (iii) has duly qualified and
is authorized to do business and is in good standing as a foreign corporation in
every jurisdiction (other than the jurisdiction of its incorporation) in which
it owns or leases real property or in which the nature of its business requires
it to be so qualified, except where the failure to so qualify, individually or
in the aggregate, may not reasonably be expected to have a Material Adverse
Effect.

(b) Corporate Power and Authority. The Company has the corporate power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and the Notes to be delivered by it and has taken all necessary
corporate action to authorize the execution, delivery and performance by the
Company of this Agreement and such Notes. The Company has duly executed and
delivered this Agreement, and this Agreement and each Note to be delivered by it
constitutes, its legal, valid and binding obligation, enforceable in accordance
with its terms, except as enforcement thereof may be subject to (i) the effect
of any applicable bankruptcy, insolvency, reorganization, moratorium or similar
law affecting creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law).

(c) No Violation. Neither the execution, delivery or performance by the Company
of this Agreement and the Notes to be delivered by it, nor compliance by it with
the terms and provisions thereof nor the consummation of the financing
transactions contemplated thereby, (i) will contravene any applicable provision
of any law, statute, rule, regulation, order, writ, injunction or decree of any
court or governmental instrumentality, (ii) will conflict or be inconsistent
with or result in any breach of, any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of the Company or any of its Subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust,

 

42



--------------------------------------------------------------------------------

agreement or other instrument to which the Company or any of its Subsidiaries is
a party or by which it or any of its property or assets is bound or to which it
may be subject or (iii) will violate any provision of the certificate of
incorporation or by-laws of the Company.

(d) Litigation. Except as set forth in Schedule 4.01(d), there are no actions,
suits or proceedings, or any governmental investigation or any arbitration, in
each case pending or, to the knowledge of the Company, threatened which,
individually or in the aggregate, may reasonably be expected to result in a
Material Adverse Effect and no material adverse change has occurred with respect
to any of the matters set forth in Schedule 4.01(d).

(e) Financial Statements; Financial Condition; etc. The audited consolidated
financial statements of the Company and its Consolidated Subsidiaries as at
December 31, 2013, heretofore delivered to the Lenders were prepared in
accordance with generally accepted accounting principles consistently applied
and fairly present the consolidated financial condition and the results of
operations of the entities covered thereby on the date and for the period
covered thereby, except as disclosed in the notes thereto.

(f) Material Adverse Change. Since December 31, 2013, there has not occurred and
there does not exist any event, act, condition or liability which has had, or
may reasonably be expected to have, a Material Adverse Effect.

(g) Use of Proceeds; Margin Regulations. All proceeds of each Advance will be
used by the Borrowers only in accordance with the provisions of Section 2.18.
Neither the making of any Advance nor the use of the proceeds thereof will
violate or be inconsistent with the provisions of Regulations U or X.

(h) Governmental Approvals. No order, consent, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by,
any governmental or public body or authority, or any subdivision thereof, is
required for the due execution, delivery and performance of this Agreement or
the Notes or the consummation of any of the transactions contemplated thereby.

(i) Tax Returns and Payments. The Company and each of its Subsidiaries has filed
all tax returns required to be filed by it and has paid all taxes shown on such
returns and assessments payable by it which have become due, other than those
not yet delinquent or those that are in the aggregate adequately reserved
against in accordance with generally accepted accounting principles which are
being diligently contested in good faith by appropriate proceedings. Except as
set forth in Schedule 4.01(i), there are and will be no tax-sharing or similar
arrangements with any Person (other than the Company and its Subsidiaries).

(j) ERISA. The Company and each member of its ERISA Controlled Group have
fulfilled their obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and are in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan. No such Person has (A) sought a waiver of the minimum funding
standard under Section 412 of the Code in respect of any Plan, (B) failed to
make any contribution or payment to any Plan or Multiemployer Plan, or made any
amendment to any Plan, which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security under ERISA or the Code that is
(1) in excess of $5,000,000 and (2) not discharged within 30 days of such
failure to pay, or (C) incurred any liability, where the liability would result
in a Material Adverse Effect, under Title IV of ERISA (other than a liability to
the PBGC for premiums under Section 4007 of ERISA).

 

43



--------------------------------------------------------------------------------

(k) Investment Company Act. Neither the Company nor any of its Subsidiaries is
(i) an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended,
(ii) a “holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or (ii) subject to any other federal
or state law or regulation which purports to restrict or regulate its ability to
borrow money.

(l) True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of the Company by a Responsible Officer in writing to
the Agent or any Lender on or prior to the Effective Date, for purposes of or in
connection with this Agreement or any of the transactions contemplated hereby
is, and all other such factual information (taken as a whole) hereafter
furnished by or on behalf of the Company by a Responsible Officer in writing to
the Agent or any Lender will be, true and accurate in all material respects on
the date as of which such information is dated or furnished and not incomplete
by knowingly omitting to state any material fact necessary to make such
information (taken as a whole) not misleading at such time. As of the Effective
Date, there are no facts, events, conditions or liabilities known to the Company
which, individually or in the aggregate, have or may reasonably be expected to
have a Material Adverse Effect.

(m) Environmental Matters. (i) Except as set forth in Schedule 4.01(m), (A) each
of the Company, each of its Affiliates and, to the best of the Company’s actual
knowledge, each of its other Environmental Affiliates are in compliance with all
applicable Environmental Laws except where noncompliance, individually or in the
aggregate, may not reasonably be expected to have a Material Adverse Effect,
(B) each of the Company, each of its Affiliates, and, to the best of the
Company’s actual knowledge, each of its other Environmental Affiliates has all
Environmental Approvals required to operate its business as presently conducted
or as reasonably anticipated to be conducted except where the failure to obtain
any such Environmental Approval, individually or in the aggregate, may not
reasonably be expected to have a Material Adverse Effect, (C) neither the
Company, any of its Affiliates, nor, to the best of the Company’s actual
knowledge, any of its other Environmental Affiliates has received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company, such Affiliate or such
Environmental Affiliate is not in full compliance with all Environmental Laws
and where such noncompliance, individually or in the aggregate, may reasonably
be expected to have a Material Adverse Effect, and (D) to the best of the
Company’s actual knowledge, there are no circumstances that may prevent or
interfere with such full compliance in the future except where such
noncompliance, individually or in the aggregate, may not reasonably be expected
to have a Material Adverse Effect.

(ii) Except as set forth in Schedule 4.01(d), there is no Environmental Claim
pending or threatened against the Company, any of its Affiliates or, to the best
of the Company’s actual knowledge, its other Environmental Affiliates, which,
individually or in the aggregate, may reasonably be expected to have a Material
Adverse Effect.

(iii) Except as set forth in Schedule 4.01(m), there are no past or present
actions, activities, circumstances, conditions, events or incidents, including,
without limitation, the release, emission, discharge or disposal of any Material
of Environmental Concern, that could form the basis of any Environmental Claims
against the Company, any of its Affiliates or, to the best of the Company’s
actual knowledge, any of its other Environmental Affiliates, which Environmental
Claims, individually or in the aggregate, may reasonably be expected to have a
Material Adverse Effect.

(iv) Without in any way limiting the generality of the foregoing, except as
disclosed in Schedule 4.01(m), (A) there are no on-site or off-site locations in
which the Company, any of its Affiliates or, to the best of the Company’s actual
knowledge, any of its other

 

44



--------------------------------------------------------------------------------

Environmental Affiliates has stored, disposed or arranged for the disposal of
Materials of Environmental Concern, (B) there are no underground storage tanks
located on property owned or leased by the Company, any of its Affiliates or, to
the best of the Company’s actual knowledge, any of its other Environmental
Affiliates, (C) there is no asbestos contained in or forming part of any
building, building component, structure or office space owned or leased by the
Company, any of its Affiliates or, to the best of the Company’s actual
knowledge, any of its other Environmental Affiliates, and (D) no polychlorinated
biphenyls (PCBs) are used or stored at any property owned or leased by the
Company, any of its Affiliates or, to the best of the Company’s actual
knowledge, any of its other Environmental Affiliates, in each case the
consequences of which may reasonably be expected to have a Material Adverse
Effect.

(v) For purposes of this Section 4.01(m), “actual” knowledge means knowledge of
a Responsible Officer.

(n) Ownership of Property. The Company and each of its Subsidiaries has good and
marketable fee simple title to or valid leasehold interests in all of the real
property owned or leased by the Company or such Subsidiary and good title to all
of their personal property, except where the failure to hold such title or
leasehold interests, individually or in the aggregate, may not reasonably be
expected to have a Material Adverse Effect. The personal and real property owned
by the Company and its Subsidiaries is not subject to any Lien of any kind
except Liens permitted hereby. The Company and its Subsidiaries enjoy peaceful
and undisturbed possession under all of their respective leases except where the
failure to enjoy such peaceful and undisturbed possession, individually or in
the aggregate, may not reasonably be expected to have a Material Adverse Effect.

(o) No Default. The Company is not in default under or with respect to any
agreement, instrument or undertaking to which it is a party or by which it or
any of its property is bound in any respect which may reasonably be expected to
result in a Material Adverse Effect. No Default exists.

(p) Licenses, etc. The Company and each of its Subsidiaries have obtained and
hold in full force and effect, all franchises, licenses, permits, certificates,
authorizations, qualifications, accreditations, easements, rights of way and
other rights, consents and approvals which are necessary for the operation of
their respective businesses as presently conducted, except where the failure to
obtain and hold the same, individually or in the aggregate, may not reasonably
be expected to have a Material Adverse Effect.

(q) Compliance With Law. The Company and each of its Subsidiaries is in
compliance with all laws, rules, regulations, orders, judgments, writs and
decrees except where such non-compliance, individually or in the aggregate, may
not reasonably be expected to have a Material Adverse Effect.

(r) Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents in all material respects with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and their respective officers and
employees and to the knowledge of the Company its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Company, any Subsidiary or to the knowledge of the
Company or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of the Company, any agent of the Company or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.

 

45



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF THE COMPANY

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder:

(a) Information Covenants. The Company shall furnish to each Lender:

(i) Quarterly Financial Statements. Within 60 days after the close of each
quarterly accounting period in each fiscal year of the Company (other than the
final quarter), the consolidated balance sheet of the Company and its
Subsidiaries as at the end of such quarterly period and the related consolidated
statements of income, cash flow and retained earnings for such quarterly period
and for the elapsed portion of the fiscal year ended with the last day of such
quarterly period, and in each case setting forth comparative figures for the
related periods in the prior fiscal year.

(ii) Annual Financial Statements. Within 90 days after the close of each fiscal
year of the Company, the consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income, cash flow and retained earnings for such fiscal year,
setting forth comparative figures for the preceding fiscal year and, with
respect to such consolidated financial statements, certified with an unqualified
opinion by independent certified public accountants of recognized national
standing selected by the Company, in each case together with a report of such
accounting firm stating that in the course of its regular audit of the
consolidated financial statements of the Company, which audit was conducted in
accordance with standards of the Public Company Accounting Oversight Board, such
accounting firm has obtained no knowledge of any Default, or if in the opinion
of such accounting firm such a Default has occurred and is continuing, a
statement as to the nature thereof.

(iii) Officer’s Certificate. At the time of the delivery of the financial
statements under clauses (i) and (ii) above, a certificate of the chief
financial officer or treasurer of the Company which certifies (A) that such
financial statements fairly present the financial condition and the results of
operations of the Company and its Subsidiaries on the dates and for the periods
indicated in accordance with generally accepted accounting principles, subject,
in the case of interim financial statements, to normally recurring year-end
adjustments, (B) that such officer has reviewed the terms of this Agreement and
has made, or caused to be made under his or her supervision, a review in
reasonable detail of the business and condition of the Company and its
Subsidiaries during the accounting period covered by such financial statements,
and that as a result of such review such officer has concluded that no Default
has occurred during the period commencing at the beginning of the accounting
period covered by the financial statements accompanied by such certificate and
ending on the date of such certificate or, if any Default has occurred,
specifying the nature and extent thereof and, if continuing, the action the
Company proposes to take in respect thereof and (C) in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03, provided
that in the event of any change in generally accepted accounting principles used
in the preparation of such financial statements, the Company

 

46



--------------------------------------------------------------------------------

shall also provide, if necessary for the determination of compliance with
Section 5.03, a statement of reconciliation conforming such financial statements
to GAAP. Such certificate shall be substantially in the form of Exhibit E.

(iv) Notice of Default. Promptly after the Company obtains knowledge of the
occurrence of any Default, a certificate of the chief financial officer or
treasurer of the Company specifying the nature thereof and the Company’s
proposed response thereto.

(v) Litigation. Promptly after (i) the occurrence thereof, notice to the
institution of or any development in any action, suit or proceeding or any
governmental investigation or any arbitration, before any court or arbitrator or
any governmental or administrative body, agency or official, against the
Company, any of its Subsidiaries or any material property of any thereof which,
individually or in the aggregate, may reasonably be expected to have a Material
Adverse Effect, or (ii) actual knowledge thereof, notice of the threat of any
such action, suit, proceeding, investigation or arbitration.

(vi) ERISA. (A) As soon as possible and in any event within 10 days after the
Company or any member of its ERISA Controlled Group knows, or has reason to
know, that: (1) any Termination Event with respect to a Plan has occurred or
will occur, or (2) any condition exists with respect to a Plan which presents a
material risk of termination of the Plan or imposition of an excise tax or other
liability on the Company or any member of its ERISA Controlled Group which might
have a Material Adverse Effect on the Company, or (3) the Company or any member
of its ERISA Controlled Group has applied for a waiver of the minimum funding
standard under Section 412 of the Code or Section 302 of ERISA, or (4) the
Company or any member of its ERISA Controlled Group has engaged in a “prohibited
transaction”, as defined in Section 4975 of the Code or as described in
Section 406 of ERISA, that is not exempt under Section 4975 of the Code and
Section 408 of ERISA, or (5) any condition exists with respect to a
Multiemployer Plan which presents a material risk of a complete or partial
withdrawal (as described in Section 4203 or 4205 of ERISA) by the Company or any
member of its ERISA Controlled Group from a Multiemployer Plan whereupon
potential liability exceeds $50,000,000, or (6) the Company or any member of its
ERISA Controlled Group is in “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan, or (7) a Multiemployer
Plan is in “reorganization” (as defined in Section 418 of the Code or
Section 4241 of ERISA) or is “insolvent” (as defined in Section 4245 of ERISA),
or (8) the potential withdrawal liability (as determined in accordance with
Title IV of ERISA) of the Company and the members of its ERISA Controlled Group
with respect to all Multiemployer Plans with respect to which any condition
exists which presents a material risk of a complete or partial withdrawal (as
described in Section 4203 or 4205 of ERISA) from such Multiemployer Plan has
increased to an amount in excess of $75,000,000 or (9) there is an action
brought against the Company or any member of its ERISA Controlled Group under
Section 502 of ERISA with respect to its failure to comply with Section 515 of
ERISA, a certificate of the chief financial officer or treasurer of the Company
setting forth the details of each of the events described in clauses (1) through
(9) above as applicable and the action which the Company or the applicable
member of its ERISA Controlled Group proposes to take with respect thereto,
together with a copy of any notice or filing from the PBGC or which may be
required by the PBGC or other agency of the United States government with
respect to each of the events described in clauses (1) through (9) above, as
applicable.

(B) As soon as possible and in any event within five Business Days after the
receipt by the Company or any member of its ERISA Controlled Group of a demand
letter from the PBGC notifying the Company or such member of its ERISA
Controlled

 

47



--------------------------------------------------------------------------------

Group of its final decision finding liability and the date by which such
liability must be paid, a copy of such letter, together with a certificate of
the chief financial officer or treasurer of the Company setting forth the action
which the Company or such member of its ERISA Controlled Group proposes to take
with respect thereto.

(vii) SEC Filings. Promptly upon the filing thereof, copies of all regular and
periodic financial information, proxy materials and other information and
reports, if any, which the Company shall file with the Securities and Exchange
Commission (or any successor thereto) or any governmental agencies substituted
therefore or promptly upon the mailing thereof, copies of such documents,
material, information and reports which the Company shall send to or generally
make available to its stockholders.

(viii) Environmental. Unless prohibited by any applicable law, rule, regulation,
order, writ, injunction or decree of, or agreement with, any court or
governmental instrumentality, or in the case of an Environmental Affiliate which
is not otherwise an Affiliate of the Company, any contractual undertaking the
primary purpose of which was other than to prohibit the disclosure of such
information, promptly and in any event within ten Business Days after the
existence of any of the following conditions, a certificate of an Authorized
Officer of the Company specifying in detail the nature of such condition and the
Company’s, Affiliate’s or Environmental Affiliate’s proposed response thereto:
(A) the receipt by the Company, any of its Affiliates, or, to the best of its
actual knowledge, any of its other Environmental Affiliates of any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that such Person is not in compliance with applicable
Environmental Laws and such noncompliance, individually or in the aggregate, may
reasonably be expected to have a Material Adverse Effect, (B) the Company, any
of its Affiliates, or to the best of its actual knowledge, any of its other
Environmental Affiliates shall obtain knowledge that there exists any
Environmental Claim pending or threatened against such Person, which,
individually or in the aggregate, may reasonably be expected to have a Material
Adverse Effect, or (C) any release, emission, discharge or disposal of any
Material of Environmental Concern that could form the basis of any Environmental
Claim against the Company, any of its Affiliates or any of its other
Environmental Affiliates, which Environmental Claim, individually or in the
aggregate, may reasonably be expected to have a Material Adverse Effect. For
purposes of this clause (viii), “actual” knowledge shall have the meaning
provided by Section 4.01(m)(v).

(ix) Other Information. From time to time with reasonable promptness, such other
information or documents (financial or otherwise) as the Agent or any Lender
through the Agent may reasonably request.

In lieu of furnishing to the Agent paper copies of the documents required to be
delivered pursuant to Sections 5.01(a)(i), (ii), (v) and (vii), to the extent
such documents are filed with the SEC or, in the case of clause (vii), posted on
the Company’s Internet website, the documents shall be deemed to have been
delivered on the date on which the Company posts such documents on its Internet
website or on the SEC’s EDGAR system. Notwithstanding the foregoing, the Company
shall deliver paper copies of such documents to any Lender that requests the
Company to deliver such paper copies.

(b) Books, Records and Inspections. The Company shall, and shall cause each of
its Domestic Subsidiaries to, keep proper books of record and account in which
full, true and correct entries in conformity with generally accepted accounting
principles and all requirements of law shall be made of all dealings and
transactions in relation to its business and activities. The Company shall, and
shall cause each of its Subsidiaries to, permit officers and designated
representatives of any Lender to visit and inspect any of the properties of the
Company or any of its Subsidiaries, and to examine the books of

 

48



--------------------------------------------------------------------------------

record and account of the Company or any of its Subsidiaries, and discuss the
affairs, finances and accounts of the Company or any of its Subsidiaries with,
and be advised as to the same by, its and their officers and independent
accountants, all upon reasonable notice, at such reasonable times and to such
reasonable extent as such Lender may desire, provided any information obtained
as the result of such inspection, examination or discussion shall be deemed to
constitute Confidential Information.

(c) Maintenance of Insurance. On and after the Effective Date until the
Termination Date, the Company shall, and shall cause each of its Subsidiaries
to, maintain with financially sound and reputable insurance companies or through
self-insurance programs consistent with past practices, insurance on itself and
its properties in at least such amounts (in such types and with such
deductibles) and against at least such risks as are customarily insured against
in the same general area by companies engaged in the same or a similar business
similarly situated.

(d) Taxes. (i) The Company shall pay or cause to be paid or discharged, and
shall cause each of its Subsidiaries to pay or cause to be paid or discharged,
when due, all taxes, charges and assessments and all other lawful claims
required to be paid by the Company or such Subsidiaries, except as contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves have been established with respect thereto in accordance with generally
accepted accounting principles.

(ii) Except as set forth in Schedule 5.01(d), the Company shall not, and shall
not permit any of its Subsidiaries to, file or consent to the filing of any
consolidated tax return with any Person (other than the Company and its
Subsidiaries).

(e) Corporate Franchises. The Company shall, and shall cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its patents, trademarks,
servicemarks, tradenames, copyrights, franchises, licenses, permits,
certificates, authorizations, qualifications, accreditations, easements, rights
of way and other rights, consents and approvals, except where the failure to so
preserve any of the foregoing (other than existence) may not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

(f) Compliance with Law. The Company shall, and shall cause each of its
Subsidiaries to, comply with all applicable laws, rules, statutes, regulations,
decrees and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of their
business and the ownership of their property, including, without limitation,
ERISA and all Environmental Laws, other than those the non-compliance with
which, individually or in the aggregate, may not reasonably be expected to have
a Material Adverse Effect. The Company shall maintain in effect and enforce
policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions in all material respects.

(g) Maintenance of Properties. The Company shall, and shall cause each of its
Subsidiaries to, ensure that its material properties used or useful in its
business are kept in good repair, working order and condition, normal wear and
tear excepted.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder:

(a) Liens. The Company shall not, and shall not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist, directly or indirectly, any Lien
on any of its or their property (whether real or personal, including, without
limitation, accounts receivable and inventory) or any interest

 

49



--------------------------------------------------------------------------------

it or they may have therein, whether owned at the date hereof or hereafter
acquired (unless, in the case of any Lien of or upon the property of any of its
Subsidiaries, all obligations and indebtedness thereby secured are held by the
Company or any of its Subsidiaries); provided that the provisions of this
Section 5.02(a) shall not prevent or restrict the existence or creation of:

(i) liens for taxes or assessments or governmental charges or levies not then
due and delinquent or the validity of which is being contested in good faith;
and materialmen’s, mechanic’s, carrier’s, workmen’s, repairmen’s, landlord’s or
other like liens, or deposits to obtain the release of such liens;

(ii) pledges or deposits to secure public or statutory obligations or to secure
payment of workmen’s compensation or to secure performance in connection with
tenders, leases of real property, or bids of contracts and pledges or deposits
made in the ordinary course of business for similar purposes;

(iii) licenses, easements, rights of way and other similar encumbrances, or
zoning or other restrictions as to the use of real properties, the existence of
which does not in the aggregate interfere with the operation of the business of
the Company or any Subsidiary thereof;

(iv) Liens of or upon any property or assets owned by any Subsidiary of the
Company existing on the date on which such Subsidiary first became a Subsidiary,
if such date is subsequent to the date hereof;

(v) Liens of or upon (A) any property or assets acquired by the Company or any
of its Subsidiaries (whether by purchase, merger or otherwise) after the date
hereof and not theretofore owned by the Company or any of its Subsidiaries), or
(B) improvements made on any property or assets now owned or hereafter acquired,
securing the purchase price thereof or created or incurred simultaneously with,
or within 180 days after, such acquisition or the making of such improvements or
existing at the time of such acquisition (whether or not assumed) or the making
of such improvements, if (x) such Lien shall be limited to the property or
assets so acquired or the improvements so made, (y) the amount of the
obligations or indebtedness secured by such Liens shall not be increased after
the date of the acquisition of such property or assets or the making of such
improvements, except to the extent improvements are made to such property or
assets after the date of the acquisition or the making of the initial
improvements, and (z) in each instance where the obligation or indebtedness
secured by such Lien constitutes an obligation or indebtedness of, or is assumed
by, the Company or any of its Subsidiaries, the principal amount of the
obligation or indebtedness secured by such Lien shall not exceed 100% of the
cost or fair value (which may be determined in good faith by the Board of
Directors of the Company), whichever is lower, of the property or assets or
improvements at the time of the acquisition or making thereof;

(vi) Liens arising under leases described on Schedule 5.02(a) hereof and
Capitalized Leases;

(vii) mortgages securing indebtedness of a Subsidiary of the Company owing to
the Company or to another Subsidiary of the Company;

(viii) Liens on property of a corporation existing at the time such corporation
is merged into or consolidated with the Company or any of its Subsidiaries or at
the time of a sale, lease or other disposition of the properties of a
corporation as an entirety or substantially as an entirety to the Company or any
of its Subsidiaries;

 

50



--------------------------------------------------------------------------------

(ix) Liens on or other conveyances of property owned by the Company or any of
its Subsidiaries in favor of the United States of America or any State thereof,
or any department, agency or instrumentality or political subdivision of the
United States of America or any State thereof, or in favor of any other country,
or any political subdivision thereof, to secure partial, progress, advance or
other payments pursuant to any contract or statute or to secure any indebtedness
incurred for the purpose of financing all or any part of the purchase price or
the cost of construction of the property subject to such mortgages;

(x) Liens on accounts receivable sold to Eastman Chemical Financial Corporation,
a Delaware corporation and a wholly owned (directly or indirectly) special
purpose entity of the Company, arising under the Company’s securitization
program existing on the date hereof;

(xi) renewals, extensions or replacements of the Liens referred to in clauses
(iv) through (x) for amounts which shall not exceed the principal amount of the
obligations or indebtedness so renewed or replaced at the time of the renewal or
replacement thereof and applying only to the same property or assets theretofore
subject to such Liens;

(xii) Liens on cash collateral provided under the terms of this Agreement; and

(xiii) Liens (including Liens to secure judgments pending appeal) not otherwise
permitted by this Section 5.02(a) securing obligations of the Company or any
Subsidiary thereof in an aggregate principal amount outstanding at any one time
not to exceed an amount equal to 15% of Consolidated Net Tangible Assets at such
time.

(b) Restriction on Fundamental Changes. The Company shall not, and shall not
permit any of its Subsidiaries to, enter into any merger or consolidation, or
liquidate, wind-up or dissolve (or suffer any liquidation or dissolution),
discontinue its business or convey, lease, sell, transfer or otherwise dispose
of, in one transaction or series of transactions, all or substantially all of
the property of the Company, or, in the case of a Subsidiary of the Company, the
business or property of the Company and its Subsidiaries taken as a whole,
whether now or hereafter acquired; provided that any such merger or
consolidation shall be permitted if (i) the Company shall be the continuing
corporation (in the case of a merger or consolidation), or the successor, if
other than the Company, shall be a corporation organized and existing under the
laws of the United States of America, any State thereof or the District of
Columbia and such corporation shall expressly assume to the satisfaction of the
Agent the due and punctual performance and observance of all of the covenants
and obligations contained in this Agreement and the Notes to be performed by the
Company, (ii) immediately after giving effect to such merger or consolidation,
no Default shall have occurred and be continuing, and (iii) on the effective
date of any such merger or consolidation occurring on or after the Restatement
Date, the covenant contained in Section 5.03, calculated on a pro forma basis
with respect to the twelve month period ending on such date, after giving effect
to such merger or consolidation with respect to the Company or other obligor for
the Advances and other obligations hereunder, shall be satisfied; and provided,
further that any majority-owned Subsidiary of the Company may merge into or
convey, sell, lease or transfer all or substantially all of its assets to, the
Company or any other majority-owned Subsidiary of the Company. Pro forma
compliance with Section 5.03 shall be determined in a manner which includes
appropriate adjustments to Consolidated Interest Expense and Consolidated EBT,
including, without limitation, adjustments designed to reflect indebtedness
incurred in connection with or in contemplation of such merger or consolidation
and interest expense for the twelve month period ending on the date of such
determination in respect thereof, and shall be demonstrated to the reasonable
satisfaction of the Agent.

 

51



--------------------------------------------------------------------------------

(c) Sales and Leasebacks. The Company shall not, nor shall it permit any
Principal Subsidiary to, enter into any arrangement with any Person that
provides for the leasing to the Company or any Principal Subsidiary of any
Principal Property, which Principal Property has been or is to be sold or
transferred by the Company or such Principal Subsidiary to such Person, unless
the Company or such Principal Subsidiary would be entitled, pursuant to
Section 5.02(a), to create, incur, assume or suffer to exist any Lien upon such
property securing Indebtedness; provided that the aggregate fair market value of
all properties subject to such arrangements shall not exceed at any time 10% of
the Consolidated Net Tangible Assets and provided further that from and after
the date on which such arrangement becomes effective the same shall be deemed
for all purposes under Section 5.02(a) to be Indebtedness secured by a Lien.

(d) Limitations on Restricted Subsidiary Debt. The Company shall not permit any
Restricted Subsidiary to incur or assume any Debt except:

(i) Debt that is or could be secured by a Lien permitted pursuant to
Section 5.02(a);

(ii) Debt outstanding on the Effective Date;

(iii) Debt issued to and held by the Company or another Subsidiary;

(iv) Debt incurred by a Person prior to the time (A) such Person became a
Restricted Subsidiary, (B) such Person merges into or consolidates with a
Restricted Subsidiary or (C) another Restricted Subsidiary merges into or
consolidates with such Person (in a transaction in which such Person becomes a
Restricted Subsidiary), which Debt was not incurred in anticipation of such
transaction and was outstanding prior to such transaction;

(v) Debt incurred in the ordinary course of business and maturing within one
year; and

(vi) extensions, renewals or replacements of any of the foregoing;

provided, however, that the Company may permit a Restricted Subsidiary to incur
Debt as permitted by clauses (ii), (iv), (v) and (vi) of this Section 5.02(d)
only to the extent that the aggregate amount of such Debt of all Restricted
Subsidiaries does not exceed 15% of Consolidated Net Tangible Assets.

SECTION 5.03. Financial Covenant. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Company will maintain a
ratio of Debt of the Company and its Subsidiaries on a Consolidated basis to
Consolidated EBITDA of the Company and its Subsidiaries for any four consecutive
fiscal quarters of the Company (taken as one accounting period), of not greater
than 4.00 to 1.00; provided that such ratio shall be (i) 3.75 to 1.00 commencing
on December 31, 2015 and (ii) 3.50 to 1.00 commencing on December 31, 2016.

 

52



--------------------------------------------------------------------------------

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Failure to Make Payments. The Company or any other Borrower shall
(i) default in the payment when due of any principal of the Advances, and such
default shall continue unremedied for one or more Business Days or (ii) default,
and such default shall continue unremedied for ten or more days, in the payment
when due of any interest on the Advances or (iii) default, and such default
shall continue unremedied for 30 or more days from the date of notice of such
default, in the payment when due of any fees or any other amounts owing
hereunder; or

(b) Breach of Representation or Warranty. Any representation or warranty made by
the Company or any Designated Subsidiary herein, in any Designation Agreement or
in any certificate or statement delivered pursuant hereto or thereto shall prove
to be false or misleading in any material respect on the date as of which made
or deemed made; or

(c) Breach of Covenants. The Company shall fail to perform or observe any
agreement, covenant or obligation arising under this Agreement (except those
described in subsections (a) or (b) above), and, if capable of being remedied,
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Company by the Agent; provided that there shall be
deducted from such number of days any grace period utilized by the Company in
notifying the Agent of such Default pursuant to Section 5.01(a)(iv); or

(d) Default Under Other Agreements. The Company or any of its Subsidiaries shall
default in the payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) of any amount owing in respect of
any Indebtedness in the principal amount of $100,000,000 or more and such
default shall continue beyond any applicable grace period; or the Company or any
of its Subsidiaries shall default in the performance or observance of any
obligation or condition with respect to any Indebtedness or any other event
shall occur or condition exist, if the effect of such default, event or
condition is to accelerate the maturity of any such Indebtedness or to permit
the holder or holders thereof, or any trustee or agent for such holders, to
accelerate the maturity of any such Indebtedness, unless, in each case, waived
by such holder or holders, or any such Indebtedness shall become or be declared
to be due and payable prior to its stated maturity other than as a result of a
regularly scheduled payment, and the principal amount of such Indebtedness
exceeds $100,000,000; or

(e) Bankruptcy, etc. (i) The Company, any other Borrower or any Material
Subsidiary shall commence a voluntary case concerning itself under the
Bankruptcy Code; or (ii) an involuntary case is commenced against the Company or
any Material Subsidiary and the petition is not controverted within 30 days, or
is not dismissed within 60 days, after commencement of the case; or (iii) a
custodian (as defined in the Bankruptcy Code) is appointed for, or takes charge
of, all or substantially all of the property of the Company or any Material
Subsidiary or the Company or any Material Subsidiary commences any other
proceedings under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
Material Subsidiary or there is commenced against the Company or any Material
Subsidiary any such proceeding which remains undismissed for a period of 60
days; or (iv) any order of relief or other order approving any such case or
proceeding is entered; or (v) the Company or any Material Subsidiary is
adjudicated insolvent or bankrupt; or (vi) the Company or any Material
Subsidiary suffers any appointment of any custodian or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or (vii) the Company or any Material Subsidiary makes a
general assignment for the benefit of creditors; or (viii) the Company or any
Material Subsidiary shall fail to pay, or shall state that it is unable to pay,
or shall be unable to pay, its debts generally as they become due; or (ix) the
Company or any Material Subsidiary shall by any act or failure to act consent
to, approve of or acquiesce in any of the foregoing; or (x) any corporate action
is taken by the Company or any Material Subsidiary for the purpose of effecting
any of the foregoing; or

 

53



--------------------------------------------------------------------------------

(f) ERISA. The Company or any member of its ERISA Controlled Group shall fail to
pay when due an amount or amounts aggregating in excess of $100,000,000 for
which it shall have become liable under Title IV of ERISA; or notice of intent
to terminate a Plan or Plans having aggregate Unfunded Benefit Liabilities in
excess of $100,000,000 shall be filed under Title IV of ERISA by the Company or
any member of its ERISA Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer, any Plan or Plans having aggregate Unfunded Benefit
Liabilities in excess of $100,000,000 or a condition shall exist by reason of
which the PBGC would be entitled to obtain a decree adjudicating that any Plan
or Plans having aggregate Unfunded Benefit Liabilities in excess of $100,000,000
must be terminated; or there shall occur a complete or partial withdrawal from,
or a default within the meaning of Section 4219(c)(5) of ERISA with respect to,
one or more Multiemployer Plans which could cause the Company or one or more
members of the ERISA Controlled Group to incur a current payment obligation in
excess of $100,000,000 if not paid when due; or

(g) Judgments. One or more judgments or decrees in an aggregate amount of
$100,000,000 or more shall be entered by a court against the Company or any of
its Subsidiaries and (i) any such judgments or decrees shall not be stayed,
discharged, paid, bonded or vacated within 30 days or (ii) enforcement
proceedings shall be commenced by any creditor on any such judgments or decrees;
provided, however, that any such judgment or order shall not be an Event of
Default under this Section 6.01(g) if and for so long as (i) the amount of such
judgment or order is covered by a valid and binding policy of insurance, with
deductible or self-insured retention consistent with industry practices, between
the defendant and the insurer covering payment thereof and (ii) such insurer,
which shall be rated at least “A-” by A.M. Best Company, has been notified of,
and has not disputed the claim made for payment of, the amount of such judgment
or order; or

(h) Change in Control. At any time on or after the Effective Date a Change in
Control shall have occurred; or

(i) Guaranty. So long as any Subsidiary of the Company is a Designated
Subsidiary, any provision of Article VII shall for any reason cease to be valid
and binding on or enforceable against the Company, or the Company shall so state
in writing;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by written notice to the Company and the other
Borrowers, declare the obligation of each Lender to make Advances (other than
Revolving Credit Advances deemed to have been made by an Issuing Bank or a
Lender pursuant to Section 2.04(c)) and of the Issuing Banks to issue Letters of
Credit to be terminated, whereupon the same shall forthwith terminate, and
(ii) shall at the request, or may with the consent, of the Required Lenders, by
written notice to the Company and the other Borrowers, declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to any Borrower under the
Bankruptcy Code, (A) the obligation of each Lender to make Advances (other than
Revolving Credit Advances deemed to have been made by an Issuing Bank or a
Lender pursuant to Section 2.04(c)) and of the Issuing Banks to issue Letters of
Credit shall automatically be terminated and (B) the Advances, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Borrower.

 

54



--------------------------------------------------------------------------------

SECTION 6.02. Actions in Respect of Letters of Credit Upon Default. If any Event
of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrowers to, and forthwith upon such demand the Borrowers
will, (a) pay to the Agent on behalf of the Lenders in same day funds at the
Agent’s office designated in such demand, for deposit in the L/C Cash Deposit
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding, together with the reasonably anticipated amount of
fees, expenses and other amounts related thereto as specified by the applicable
Issuing Bank (the “Required Amount”) or (b) make such other arrangements in
respect of the outstanding Letters of Credit as shall be acceptable to the
Required Lenders. If at any time the Agent determines that any funds held in the
L/C Cash Deposit Account are subject to any right or interest of any Person
other than the Agent and the Lenders or that the total amount of such funds is
less than the aggregate Available Amount of all Letters of Credit, the Borrowers
will, forthwith upon demand by the Agent, pay to the Agent, as additional funds
to be deposited and held in the L/C Cash Deposit Account, an amount equal to the
excess of (a) such aggregate applicable Required Amount over (b) the total
amount of funds, if any, then held in the L/C Cash Deposit Account that are free
and clear of any such right and interest. Upon the drawing of any Letter of
Credit, to the extent funds are on deposit in the L/C Cash Deposit Account, such
funds shall be applied to reimburse the Issuing Banks to the extent permitted by
applicable law, and if so applied, then such reimbursement shall be deemed a
repayment of the corresponding Advance in respect of such Letter of Credit.
After all such Letters of Credit shall have expired or been fully drawn upon and
all other obligations of the Borrowers hereunder and under the Notes shall have
been paid in full, the balance, if any, in such L/C Cash Deposit Account shall
be promptly returned to the Borrowers or to such other Persons as shall be
legally entitled thereto.

ARTICLE VII

GUARANTY

SECTION 7.01. Guaranty. The Company hereby absolutely, unconditionally and
irrevocably guarantees, as a guarantee of payment and not of collection, the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, all obligations of
each other Borrower now or hereafter existing under or in respect of this
Agreement and the Notes (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Agent or any other
Lender in enforcing any rights under this Article VII. Without limiting the
generality of the foregoing, the Company’s liability shall extend to all amounts
that constitute part of the Guaranteed Obligations and would be owed by any such
Borrower to the Agent or any Lender under or in respect of this Agreement or the
Notes but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
Borrower.

SECTION 7.02. Guaranty Absolute. The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the Notes, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Lender with respect thereto. The obligations of the Company under or in respect
of this Article VII are independent of the Guaranteed Obligations or any other
obligations of any other Borrower under or in respect of this Agreement and the
Notes, and a separate action or actions may be brought and prosecuted against
the Company to enforce this Article VII, irrespective of whether any action is
brought against any Borrower or whether any Borrower is joined in any such
action or actions. The liability of the

 

55



--------------------------------------------------------------------------------

Company under this Article VII shall be irrevocable, absolute and unconditional
irrespective of, and the Company hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to, any or all of the
following:

(a) any lack of validity or enforceability of this Agreement (other than this
Article VII), the Notes or any agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Borrower under or in respect of this Agreement or the Notes, or any other
amendment or waiver of or any consent to departure from this Agreement or the
Notes, including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Borrower or any of its
Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other obligations
of any Borrower under this Agreement or the Notes or any other assets of any
Borrower or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;

(f) any failure of any Lender or the Agent to disclose to the Company any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower now or
hereafter known to such Lender or the Agent (the Company waiving any duty on the
part of the Lenders and the Agent to disclose such information); or

(g) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Lender
or the Agent that might otherwise constitute a defense available to, or a
discharge of, the Company (in its capacity as guarantor), any Borrower or any
other guarantor or surety.

This Article VII shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by any Lender or the Agent or any other
Person upon the insolvency, bankruptcy or reorganization of any Borrower or
otherwise, all as though such payment had not been made.

SECTION 7.03. Waivers and Acknowledgments. (a) The Company hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Article VII and any requirement that
any Lender or the Agent protect, secure, perfect or insure any Lien or any
property subject thereto or exhaust any right or take any action against any
Borrower or any other Person or any collateral.

 

56



--------------------------------------------------------------------------------

(b) The Company hereby unconditionally and irrevocably waives any right to
revoke this Article VII and acknowledges that the guaranty under this Article
VII is continuing in nature and applies to all Guaranteed Obligations, whether
existing now or in the future.

(c) The Company hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Lender or the Agent that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of the Company or other rights of the
Company to proceed against any Borrower, any other guarantor or any other Person
or any collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the obligations of the Company hereunder.

(d) The Company hereby unconditionally and irrevocably waives any duty on the
part of any Lender or the Agent to disclose to the Company any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any Borrower or any of its Subsidiaries
now or hereafter known by such Lender or the Agent.

(e) The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the Notes and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.

SECTION 7.04. Subrogation. The Company hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Guaranteed Obligations
under or in respect of this Article VII, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Lender or the Agent against any Borrower or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Borrower or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Article VII shall have been paid in full in cash and such Borrower’s status as a
Designated Subsidiary shall have expired or been terminated. If the Company
exercises rights of subrogation and receives any amounts from any Designated
Subsidiary in violation of the immediately preceding sentence (it being
understood that transfers between the Company and a Designated Subsidiary in the
ordinary course of business pursuant to the operation of the Company’s cash
management system shall not constitute such a violation) at any time prior to
the later of (a) the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Article VII and (b) the expiration or
termination of such Borrower’s status as a Designated Subsidiary, such amounts
shall be received and held in trust for the benefit of the Lenders and the
Agent, shall be segregated from other property and funds of the Company and
shall forthwith be paid or delivered to the Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Article VII, whether matured or unmatured, in accordance with the terms of this
Agreement, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Article VII thereafter arising. If (i) the Company
shall make payment to any Lender or the Agent of all or any part of the
Guaranteed Obligations in respect of a Designated Subsidiary, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Article VII
shall have been paid in full in cash and (iii) such Borrower’s status as a
Designated Subsidiary shall have expired or been terminated, the Lenders and the
Agent will, at the Company’s request and expense, execute and deliver to the
Company appropriate documents, without recourse and without

 

57



--------------------------------------------------------------------------------

representation or warranty, necessary to evidence the transfer by subrogation to
the Company of an interest in the Guaranteed Obligations resulting from such
payment made by the Company in respect of such Designated Subsidiary pursuant to
this Article VII.

SECTION 7.05. Continuing Guaranty; Assignments. The guaranty under this Article
VII is a continuing guaranty and shall (a) remain in full force and effect until
the later of (i) the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Article VII and (ii) the Termination Date,
(b) be binding upon the Company, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Lenders and the Agent and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, any Lender may assign or otherwise transfer all
or any portion of its rights and obligations under this Agreement (including,
without limitation, all or any portion of its Commitments, the Advances owing to
it and the Note or Notes held by it) to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Lender herein or otherwise, in each case as and to the extent provided
in Section 9.07. The Company shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders.

ARTICLE VIII

THE AGENT

SECTION 8.01. Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints Citibank to act on its behalf as the Agent
hereunder and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agent and the
Lenders and the Issuing Banks, and the Borrowers shall not have rights as a
third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein (or any other similar term) with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

SECTION 8.02. Rights as a Lender The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Agent, and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, the
Company or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.

SECTION 8.03. Exculpatory Provisions. (a) The Agent shall not have any duties or
obligations except those expressly set forth herein, and its duties hereunder
shall be administrative in nature. Without limiting the generality of the
foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that

 

58



--------------------------------------------------------------------------------

the Agent is required to exercise as directed in writing by the Required
Lenders; provided that the Agent shall not be required to take any action that,
in its opinion or the opinion of its counsel, may expose the Agent to liability
or that is contrary to this Agreement or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any debtor relief law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any debtor relief
law; and

(iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 and Article VI), or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Agent in writing by a Borrower or a Lender.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Agent.

SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance, extension, renewal or increase of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank,
the Agent may presume that such condition is satisfactory to such Lender or
Issuing Bank unless the Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Advance or the issuance
of such Letter of Credit. The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 8.05. Indemnification. (a) Each Lender severally agrees to indemnify the
Agent (to the extent not promptly reimbursed by the Company), from and against
such Lender’s Ratable Share of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent under this Agreement
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Agent’s gross

 

59



--------------------------------------------------------------------------------

negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its Ratable Share
of any out-of-pocket expenses (including reasonable counsel fees) incurred by
the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by the Company. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 8.05 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.

(b) Each Lender severally agrees to indemnify the Issuing Banks (to the extent
not promptly reimbursed by the Company) from and against such Lender’s Ratable
Share of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against any
such Issuing Bank in any way relating to or arising out of this Agreement or any
action taken or omitted by such Issuing Bank hereunder or in connection
herewith; provided, however, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Issuing Bank’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse any such Issuing Bank promptly upon demand for its
Ratable Share of any costs and expenses (including, without limitation, fees and
expenses of counsel) payable by the Company under Section 9.04, to the extent
that such Issuing Bank is not promptly reimbursed for such costs and expenses by
the Company.

(c) The failure of any Lender to reimburse the Agent or any Issuing Bank
promptly upon demand for its Ratable Share of any amount required to be paid by
the Lenders to the Agent as provided herein shall not relieve any other Lender
of its obligation hereunder to reimburse the Agent or any Issuing Bank for its
Ratable Share of such amount, but no Lender shall be responsible for the failure
of any other Lender to reimburse the Agent or any Issuing Bank for such other
Lender’s Ratable Share of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.
Each of the Agent and each Issuing Bank agrees to return to the Lenders their
respective Ratable Shares of any amounts paid under this Section 8.05 that are
subsequently reimbursed by the Company.

SECTION 8.06. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Commitments as well as activities as
Agent. The Agent shall not be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

SECTION 8.07. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders, the Issuing Banks and the Company. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its

 

60



--------------------------------------------------------------------------------

resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Agent may (but shall not
be obligated to), on behalf of the Lenders and the Issuing Banks, appoint a
successor Agent meeting the qualifications set forth above. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Company and such Person remove
such Person as Agent and, in consultation with the Company, appoint a successor.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days (or such earlier day as
shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder (except that in the case of any collateral
security held by the Agent on behalf of the Lenders or the Issuing Banks, the
retiring or removed Agent shall continue to hold such collateral security until
such time as a successor Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and Issuing Bank directly,
until such time, if any, as the Required Lenders appoint a successor Agent as
provided for above. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Agent, and the
retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder. The fees payable by the Company to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring or removed Agent’s
resignation or removal hereunder, the provisions of this Article and
Section 9.04 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.

(d) Any resignation pursuant to this Section by a Person acting as Agent shall,
unless such Person shall notify the Company and the Lenders otherwise, also act
to relieve such Person and its Affiliates of any obligation to issue new, or
extend existing, Letters of Credit where such issuance or extension is to occur
on or after the effective date of such resignation. Upon the acceptance of a
successor’s appointment as Agent hereunder, (i) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank, (ii) the retiring Issuing Bank shall be discharged from
all of its duties and obligations hereunder and (iii) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.

SECTION 8.08. Non-Reliance on Agent and Other Lenders. Each Lender and Issuing
Bank acknowledges that it has, independently and without reliance upon the Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any related agreement or any document furnished hereunder.

SECTION 8.09. Other Agents. Each Lender hereby acknowledges that no Arranger, no
syndication agent and no documentation agent nor any other Lender designated as
any “Agent” (other than the Agent) on the signature pages or the cover hereof
has any obligation, responsibility or liability hereunder other than in its
capacity as a Lender.

 

61



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Revolving Credit Notes, nor consent to any departure by the
Company or any other Borrower therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all the Lenders affected
thereby, do any of the following: (a) waive any of the conditions specified in
Section 3.01 or 3.02, (b) increase or extend the Commitments of the Lenders
(other than in accordance with Section 2.19 or Section 2.20) or subject the
Lenders to any additional obligations, (c) reduce the principal of, or interest
on, the Revolving Credit Advances or any fees or other amounts payable
hereunder, (d) postpone any date fixed for any payment of principal of, or
interest on, the Revolving Credit Advances or any fees or other amounts payable
hereunder (other than in accordance with Section 2.20), (e) change the
percentage of the Revolving Credit Commitments or of the aggregate unpaid
principal amount of the Revolving Credit Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder, (f) release or otherwise limit the Company’s liability with respect
to its obligations under Article VII or (g) amend this Section 9.01; and
provided further that (x) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note, (y) no amendment, waiver or consent shall, unless in writing and
signed by each of the Issuing Banks in addition to the Lenders required above to
take such action, affect the rights or duties of any of the Issuing Banks in
their capacities as such under this Agreement and (z) no amendment, waiver or
consent of Section 9.07(g) shall, unless in writing and signed by each Lender
that has granted a funding option to an SPC in addition to the Lenders required
above to take such action, affect the rights or duties of such Lender or SPC
under this Agreement or any Note.

SECTION 9.02. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

(i) if to the Company or any other Borrower, to it at 200 South Wilcox Drive,
Kingsport, Tennessee 37662, Attention of Treasurer (Facsimile No. 423-224-0165;
Telephone No. 423-229-2000);

(ii) if to the Agent, to Citibank, N.A. at 1615 Brett Road, Building #3, New
Castle, Delaware 19720, Attention of Bank Loan Syndications; (Facsimile No.
(212) 994-0961; Telephone No. (302) 894-6088; Email: GLAgentOfficeOps@citi.com);

(iii) if to any Issuing Bank, to it at the address provided in writing to the
Agent and the Company at the time of its appointment as an Issuing Bank
hereunder;

(iv) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

 

62



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or Issuing Bank pursuant to Article II if such Lender or
Issuing Bank, as applicable, has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. The Agent or
any Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) Each Borrower agrees that the Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Issuing Banks and the
other Lenders by posting the Communications on DebtDomain, Intralinks, Syndtrak
or a substantially similar electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or

 

63



--------------------------------------------------------------------------------

expenses (whether in tort, contract or otherwise) arising out of any Borrower’s
or the Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material that any Borrower provides to the Agent
pursuant to this Agreement or the transactions contemplated therein which is
distributed to the Agent any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through the Platform.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) The Company agrees to pay on demand all
reasonable costs and expenses of the Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all reasonable due diligence, syndication
(including printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under this
Agreement. The Company further agrees to pay on demand all costs and expenses of
the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable fees and expenses of counsel for the Agent and each Lender in
connection with the enforcement of rights under this Section 9.04(a).

(b) The Company agrees to indemnify and hold harmless the Agent and each Lender
and each of their Affiliates and their officers, directors, employees, agents,
partners and advisors (each, an “Indemnified Party”) from and against any and
all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances or (ii) the actual or alleged presence of any Material of Environmental
Concern on any property of the Company or any of its Subsidiaries or any
Environmental Claim or other liability relating to any Environmental Law
relating in any way to the Company or any of its Subsidiaries, except to the
extent such claim, damage, loss, liability or expense is found in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 9.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by the Company, its
directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Company also agrees not to
assert any claim for special, indirect, consequential or punitive damages
against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.

 

64



--------------------------------------------------------------------------------

(c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by any Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.09(d) or (e), 2.11 or 2.13, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 9.07 as a result of a demand by the Company
pursuant to Section 9.07(a), such Borrower shall, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment or Conversion, including, without limitation, any loss (including loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. A certificate as to the amount of such compensation,
submitted to the Company and the Agent by such Lender, shall be conclusive and
binding for all purposes, absent manifest error.

(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in
Sections 2.12, 2.15 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Company or any Borrower
against any and all of the obligations of the Company or any Borrower now or
hereafter existing under this Agreement and the Note held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note and although such obligations may be unmatured. Each Lender agrees
promptly to notify the applicable Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.

SECTION 9.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Agent and when the Agent shall
have been notified by each Initial Lender that such Initial Lender has executed
it and upon satisfaction of the conditions precedent set forth in Section 3.01
and thereafter shall be binding upon and inure to the benefit of the Borrower,
the Agent and each Lender and their respective successors and assigns, except
that the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of all of the Lenders (and any
other attempted assignment or transfer by the Borrower shall be null and void).

SECTION 9.07. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

65



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that (in each case with respect to any Commitment) any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it (in each case
with respect to any Commitment) or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000 unless each of the Agent and, so long
as no Event of Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Company
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within five Business Days after having
received notice thereof;

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of the Revolving Credit
Commitments if such assignment is to a Person that is not a Lender with a
Revolving Credit Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

(C) the consent of each Issuing Bank shall be required for any assignment in
respect of the Revolving Credit Commitments.

 

66



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the Agent
an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of the Company’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person or a holding company, investment vehicle or trust for or owned by
and operated for the primary benefit of a natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Issuing Bank and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances and participations in
Letters of Credit in accordance with its Ratable Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.13 and 9.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of (and shall record in such register) the names and

 

67



--------------------------------------------------------------------------------

addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Advances owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company, the Agent or any Issuing Bank, sell participations to
any Person (other than a natural Person or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrowers, the Agent, the
Issuing Banks and Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 8.05 with respect to any payments made by such Lender to
its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to
Section 9.01 that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant agrees
to be subject to the provisions of Section 2.22 as if it were an assignee under
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.05 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.15 as
though it were a Lender.

Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 2.22 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.05 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.16 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under this Agreement) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12 or 2.15 than the applicable
Lender would have been entitled to

 

68



--------------------------------------------------------------------------------

receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that is organized under the laws of a
jurisdiction outside of the United States shall not be entitled to the benefits
of Section 2.15 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Company, to
comply with Section 2.15(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority having
jurisdiction over such lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(g) Each Lender may grant to a special purpose funding vehicle (an “SPC”) the
option to fund all or any part of any Advance that such Lender is obligated to
fund under this Agreement (and upon the exercise by such SPC of such option to
fund, such Lender’s obligations with respect to such Advance shall be deemed
satisfied to the extent of any amounts funded by such SPC); provided, however,
that (i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Company hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) each Borrower, the Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
(iv) any such option granted to an SPC shall not constitute a commitment by such
SPC to fund any Advance, (v) neither the grant nor the exercise of such option
to an SPC shall increase the costs or expenses or otherwise increase or change
the obligations of any Borrower under this Agreement (including, without
limitation, its obligations under Section 2.15) and (vi) no SPC shall have any
right to approve any amendment or waiver of any provision of this Agreement or
any Note, or any consent to any departure by any Borrower therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such grant of funding option, or postpone any
date fixed for any payment of principal of, or interest on, the Notes or any
fees or other amounts payable hereunder, in each case to the extent subject to
such grant of funding option. Each party to this Agreement hereby agrees that no
SPC shall be liable for any indemnity or payment under this Agreement for which
a Lender would otherwise be liable. In furtherance of the foregoing, each party
hereto hereby agrees (which agreements shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other Person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof.

SECTION 9.08. Confidentiality. Each of the Agent, the Lenders and the Issuing
Banks agree to maintain the confidentiality of the Confidential Information (as
defined below), except that Confidential Information may be disclosed on a
confidential basis (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Confidential Information and instructed to keep
such information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or any action or proceeding relating to this Agreement or the
enforcement of rights hereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or

 

69



--------------------------------------------------------------------------------

Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to any Borrower and its obligations, this Agreement or payments hereunder and
credit insurers; (g) on a confidential basis to (i) any rating agency in
connection with rating the Company or its Subsidiaries or this Agreement or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to this Agreement;
(h) with the consent of the Company; or (i) to the extent such Confidential
Information (x) becomes available to the Agent, any Lender, any Issuing Bank or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Company or (y) becomes publicly available other than as a result
of a breach of confidentiality obligations known to the Agent, such Lender or
such Issuing Bank.

For purposes of this Section, “Confidential Information” means all information
received from the Company or any of its Subsidiaries relating to the Company or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Agent, any Lender or any Issuing Bank
on a nonconfidential basis prior to disclosure by the Company or any of its
Subsidiaries; provided that, in the case of information received from the
Company or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Confidential Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Confidential Information as such Person would accord to
its own confidential information.

SECTION 9.09. Designated Subsidiaries. (a) Designation. The Company may at any
time, and from time to time, upon not less than 15 Business Days’ notice in the
case of any Subsidiary so designated after the Effective Date, notify the Agent
that the Company intends to designate a Subsidiary as a “Designated Subsidiary”
for purposes of this Agreement. On or after the date that is 15 Business Days
after such notice, upon delivery to the Agent and each Lender of a Designation
Agreement duly executed by the Company and the respective Subsidiary and
substantially in the form of Exhibit F hereto, such Subsidiary shall thereupon
become a “Designated Subsidiary” for all purposes of this Agreement, and, upon
fulfillment of the applicable conditions set forth in Section 3.02 and after
such Designation Agreement is accepted by the Agent, such Subsidiary shall
thereupon become a Designated Subsidiary for all purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower hereunder.
The Agent shall promptly notify each Lender of the Company’s notice of such
pending designation by the Company and the identity of the respective
Subsidiary. Following the giving of any notice pursuant to this Section 9.09(a),
if the designation of such Designated Subsidiary obligates the Agent or any
Lender to comply with “know your customer” or similar identification procedures
in circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Agent or any Lender, supply
such documentation and other evidence as is reasonably requested by the Agent or
any Lender in order for the Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations.

If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Agent and the Company, fulfill its
Commitment by causing a branch or an Affiliate of such Lender to act as the
Lender in respect of such Designated Subsidiary.

As soon as practicable after receiving notice from the Company or the Agent of
the Company’s intent to designate a Subsidiary as a Designated Borrower, and in
any event no later than ten Business Days after the delivery of such notice, for
a Designated Subsidiary that is organized under the laws of a jurisdiction other
than of the United States or a political subdivision thereof, any Lender that

 

70



--------------------------------------------------------------------------------

may not legally lend to, establish credit for the account of and/or do any
business whatsoever with such Designated Subsidiary directly or through an
Affiliate of such Lender as provided in the immediately preceding paragraph or
for which such Designated Subsidiary is against such Lender’s internal policies
(a “Protesting Lender”) shall so notify the Company and the Agent in writing.
With respect to each Protesting Lender, the Company shall, effective on or
before the date that such Designated Subsidiary shall have the right to borrow
hereunder, either (A) notify the Agent and such Protesting Lender that the
Commitments of such Protesting Lender shall be terminated; provided that such
Protesting Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and/or Letter of Credit reimbursement
obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company or the relevant
Designated Subsidiary (in the case of all other amounts), or (B) cancel its
request to designate such Subsidiary as a “Designated Subsidiary” hereunder.

(b) Termination. Upon the request of the Company and the payment and performance
in full of all of the indebtedness, liabilities and obligations under this
Agreement of any Designated Subsidiary, then, so long as at the time no Notice
of Revolving Credit Borrowing or Notice of Issuance is outstanding, such
Subsidiary’s status as a “Designated Subsidiary” shall terminate upon notice to
such effect from the Agent to the Lenders (which notice the Agent shall give
promptly, and only upon its receipt of a request therefor from the Company).
Thereafter, the Lenders shall be under no further obligation to make any
Advances hereunder to such Designated Subsidiary.

SECTION 9.10. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 9.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.12. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Committed Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Committed Currency with Dollars at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.

(c) The obligation of the Company and each other Borrower in respect of any sum
due from it in any currency (the “Primary Currency”) to any Lender or the Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Agent (as the case may be), of any sum adjudged to be so due in
such other currency, such Lender or the Agent (as the case may be) may in
accordance with normal banking procedures purchase the applicable Primary
Currency with such other currency; if the amount of the applicable Primary
Currency so purchased is less than such sum due to such Lender or the Agent (as

 

71



--------------------------------------------------------------------------------

the case may be) in the applicable Primary Currency, the Company and each other
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify such Lender or the Agent (as the case may be) against such loss,
and if the amount of the applicable Primary Currency so purchased exceeds such
sum due to any Lender or the Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Agent (as the case may be) agrees to remit
to the Company or such other Borrower such excess.

SECTION 9.13. Jurisdiction, Etc. (a) Each of the parties hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender or any Related
Party of the foregoing in any way relating to this Agreement or any Note or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any Note shall affect any right
that the Agent or any Lender or may otherwise have to bring any action or
proceeding relating to this Agreement or any Note against any Borrower or its
properties in the courts of any jurisdiction. Each Designated Subsidiary hereby
agrees that service of process in any such action or proceeding brought in the
any such New York State court or in such federal court may be made upon the
Company at its address set forth in Section 9.02 and each such Borrower hereby
irrevocably appoints the Company its authorized agent to accept such service of
process, and agrees that the failure of the Company to give any notice of any
such service shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon. The Company hereby
further irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to the Company at its address
specified pursuant to Section 9.02. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the Notes in the courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 9.14. No Liability of the Issuing Banks. Each Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its officers or directors shall be liable or responsible for: (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in

 

72



--------------------------------------------------------------------------------

making or failing to make payment under any Letter of Credit, except that the
applicable Borrower shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to such Borrower, to the extent of any direct, but
not consequential, damages suffered by such Borrower that such Borrower proves
were caused by (i) such Issuing Bank’s willful misconduct or gross negligence as
determined in a final, nonappealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of such Letter of Credit or (ii) such Issuing
Bank’s willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit. In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.

SECTION 9.15. Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be amended to the extent
determined by the Agent (acting reasonably and in consultation with the Company)
to be necessary to reflect the change in currency and to put the Lenders and the
Borrowers in the same position, so far as possible, that they would have been in
if no change in such Committed Currency had occurred.

SECTION 9.16. Power of Attorney. Each Subsidiary of the Company may from time to
time authorize and appoint the Company as its attorney-in-fact to execute and
deliver (a) any amendment, waiver or consent in accordance with Section 9.01 on
behalf of and in the name of such Subsidiary and (b) any notice or other
communication hereunder, on behalf of and in the name of such Subsidiary. Such
authorization shall become effective as of the date on which such Subsidiary
delivers to the Agent a power of attorney enforceable under applicable law and
any additional information to the Agent as necessary to make such power of
attorney the legal, valid and binding obligation of such Subsidiary.

SECTION 9.17. Patriot Act. Each Lender hereby notifies the Company, each other
Borrower and each other obligor or grantor (each a “Loan Party”) that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “Act”)), that it is required to obtain, verify
and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify each Loan Party in accordance with the Act.

SECTION 9.18. No Fiduciary Duties. Each Borrower agrees that in connection with
all aspects of the transactions contemplated hereby and any communications in
connection therewith, such Borrower and its Affiliates, on the one hand, and the
Agent, the Arrangers, the syndication agent, the documentation agents, the
Issuing Banks, the Lenders and their respective Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Agent, the Issuing Banks, the
Lenders and or respective Affiliates and no such duty will be deemed to have
arisen in connection with any such transactions or communications.

SECTION 9.19. Waiver of Jury Trial. Each of the Company, each other Borrower,
the Agent and the Lenders hereby irrevocably waives all right to trial by jury
in any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.

 

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

EASTMAN CHEMICAL COMPANY By:  

/s/ Curtis E. Espeland

  Name:   Curtis E. Espeland   Title:  

Senior Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

CITIBANK, N.A.,   as Agent By:  

/s/ Michael Vondriska

  Name:   Michael Vondriska   Title:   Vice President

CITIBANK, N.A.,

as a Lender and an Initial Issuing Bank

By:  

/s/ Michael Vondriska

  Name:   Michael Vondriska   Title:   Vice President

JPMORGAN CHASE BANK, N.A.,

as a Lender and an Initial Issuing Bank

By:  

/s/ Peter S. Predun

  Name:   Peter S. Predun   Title:   Executive Director

BANK OF AMERICA, N.A.,

as a Lender and an Initial Issuing Bank

By:  

/s/ Christopher DiBiase

  Name:   Christopher DiBiase   Title:   Director

BARCLAYS BANK PLC,

as a Lender

By:  

/s/ Vanessa A. Kurbatskiy

  Name:   Vanessa A. Kurbatskiy   Title:   Vice President

THE ROYAL BANK OF SCOTLAND

PLC, as a Lender

By:  

/s/ Tracy Rahn

  Name:   Tracy Rahn   Title:   Director

WELLS FARGO NATIONAL

ASSOCIATION, as a Lender and an Initial

Issuing Bank

By:  

/s/ Andrew G. Payne

  Name:   Andrew G. Payne   Title:   Director HSBC BANK USA, N.A. By:  

/s/ Heather H. Allen

  Name:   Heather H. Allen   Title:   Vice President

MIZUHO BANK, LTD.,

as a Lender

By:  

/s/ Donna DeMagistris

  Name:   Donna DeMagistris   Title:   Authorized Signatory

ROYAL BANK OF CANADA,

as a Lender

By:  

/s/ Kevin Flynn

  Name:   Kevin Flynn   Title:   Authorized Signatory

SUMITOMO MITSUI BANKING

CORPORATION, as a Lender

By:  

/s/ James D. Weinstein

  Name:   James D. Weinstein   Title:   Managing Director

SUNTRUST BANK,

as a Lender

By:  

/s/ Thomas F. Parrott

  Name:   Thomas F. Parrott   Title:   Director

THE BANK OF TOKYO-MITSUBISHI

UFJ, LTD., as a Lender

By:  

/s/ Mustafa Khan

  Name:   Mustafa Khan   Title:   Director

THE NORTHERN TRUST COMPANY,

as a Lender

By:  

/s/ Michael Fornal

  Name:   Michael Fornal   Title:   Vice President

MORGAN STANLEY BANK, N.A.,

as a Lender

By:  

/s/ Michael King

  Name:   Michael King   Title:   Authorized Signatory

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Deroy Scott

  Name:   Deroy Scott   Title:   Senior Vice President

REGIONS BANK,

as a Lender

By:  

/s/ Ornie Mayes

  Name:   Ornie Mayes   Title:   Vice President

SANTANDER BANK, N.A.,

as a Lender

By:  

/s/ John W. Deegan

  Name:   John W. Deegan   Title:   Executive Director

THE BANK OF NEW YORK MELLON,

as a Lender

By:  

/s/ William M. Feathers

  Name:   William M. Feathers   Title:   Vice President